Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of October 24, 2011

among

PEABODY ENERGY CORPORATION,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

UBS SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

and

RBS SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers,

and

The Other Lenders Party Hereto

 

 

 

UBS SECURITIES LLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents

CITIGROUP GLOBAL MARKETS, INC.

HSBC SECURITIES (USA) INC.

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      2   

1.01.    

   Defined Terms      2   

1.02.

   Other Interpretive Provisions      27   

1.03.

   Accounting Terms      27   

1.04.

   Times of Day      28    ARTICLE II. THE COMMITMENTS AND BORROWINGS      28   

2.01.

   The Loans      28   

2.02.

   Borrowings, Conversions and Continuations of the Loans      28   

2.03.

   Prepayments      30   

2.04.

   Termination or Reduction of Commitments      31   

2.05.

   Repayment of Loans      32   

2.06.

   Interest      32   

2.07.

   Fees      32   

2.08.

   Computation of Interest and Fees      33   

2.09.

   Evidence of Debt      33   

2.10.

   Payments Generally; Administrative Agent’s Clawback      33   

2.11.

   Pro Rata; Sharing of Payments by Lenders      35   

2.12.

   Defaulting Lenders      36    ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY      37   

3.01.

   Taxes      37   

3.02.

   Illegality      40   

3.03.

   Inability to Determine Rates      40   

3.04.

   Increased Costs; Reserves on Eurocurrency Rate Loans      40   

3.05.

   Compensation for Losses      42   

3.06.

   Mitigation Obligations; Replacement of Lenders      43   

3.07.

   Survival      43    ARTICLE IV. CONDITIONS PRECEDENT      43   

4.01.

   Effective Date      43   

4.02.

   Closing Date and Initial Extension of Credit      44   

4.03.

   Conditions to all Borrowings      46    ARTICLE V. REPRESENTATIONS AND
WARRANTIES      46   

5.01.

   Existence, Qualification and Power      46   

5.02.

   Authorization; No Contravention      47   

5.03.

   Governmental Authorization      47   

5.04.

   Binding Effect      47   

 

ii



--------------------------------------------------------------------------------

5.05.    

  Financial Statements; No Material Adverse Effect      47   

5.06.

  Litigation      48   

5.07.

  No Default      48   

5.08.

  Ownership of Property      48   

5.09.

  Environmental Compliance      48   

5.10.

  Insurance      49   

5.11.

  Taxes      49   

5.12.

  ERISA Compliance      50   

5.13.

  Subsidiaries      50   

5.14.

  Margin Regulations; Investment Company Act      50   

5.15.

  Disclosure      50   

5.16.

  Compliance with Laws      51   

5.17.

  Intellectual Property; Licenses, Etc.      51   

5.18.

  Status of Loans as Senior Debt      51   

5.19.

  Solvency      51   

5.20.

  Patriot Act      51    ARTICLE VI. AFFIRMATIVE COVENANTS      51   

6.01.

  Financial Statements      52   

6.02.

  Certificates; Other Information      52   

6.03.

  Notices      54   

6.04.

  Payment of Tax Obligations      54   

6.05.

  Preservation of Existence      54   

6.06.

  Maintenance of Properties      54   

6.07.

  Maintenance of Insurance      55   

6.08.

  Compliance with Laws      55   

6.09.

  Books and Records      55   

6.10.

  Inspection Rights      55   

6.11.

  Use of Proceeds      55   

6.12.

  Additional Subsidiary Guarantors      55   

6.13.

  Preparation of Environmental Reports      56   

6.14.

  Certain Long Term Liabilities and Environmental Reserves      56   

6.15.

  Refinance the Loans      56    ARTICLE VII. NEGATIVE COVENANTS      56   

7.01.

  Liens      57   

7.02.

  Investments      59   

7.03.

  Indebtedness      60   

7.04.

  Fundamental Changes      61   

7.05.

  Dispositions      62   

7.06.

  Restricted Payments      62   

7.07.

  Change in Nature of Business      63   

7.08.

  Transactions with Affiliates      63   

7.09.

  Burdensome Agreements      64   

7.10.

  Use of Proceeds      64   

 

iii



--------------------------------------------------------------------------------

7.11.    

  Financial Covenants      64   

7.12.

  Limitation on Negative Pledge Clauses      65   

7.13.

  Limitation on Other Acquisition Financing      66    ARTICLE VIII. EVENTS OF
DEFAULT AND REMEDIES      66   

8.01.

  Events of Default      66   

8.02.

  Remedies Upon Event of Default      68   

8.03.

  Application of Funds      68    ARTICLE IX. ADMINISTRATIVE AGENT      69   

9.01.

  Appointment and Authority      69   

9.02.

  Rights as a Lender      69   

9.03.

  Exculpatory Provisions      70   

9.04.

  Reliance by Administrative Agent      70   

9.05.

  Delegation of Duties      71   

9.06.

  Resignation of Administrative Agent      71   

9.07.

  Non-Reliance on Administrative Agent and Other Lenders      72   

9.08.

  No Other Duties, Etc.      72   

9.09.

  Administrative Agent May File Proofs of Claim      72   

9.10.

  Guaranty Matters      73   

9.11.

  Withholding Tax      73    ARTICLE X. MISCELLANEOUS      73   

10.01.

  Amendments, Etc.      73   

10.02.

  Notices; Effectiveness; Electronic Communication      75   

10.03.

  No Waiver; Cumulative Remedies      76   

10.04.

  Expenses; Indemnity; Damage Waiver      77   

10.05.

  Payments Set Aside      78   

10.06.

  Successors and Assigns      79   

10.07.

  Treatment of Certain Information; Confidentiality      82   

10.08.

  Right of Setoff      83   

10.09.

  Interest Rate Limitation      84   

10.10.

  Counterparts; Integration; Effectiveness      84   

10.11.

  Survival of Representations and Warranties      84   

10.12.

  Severability      84   

10.13.

  Replacement of Lenders      85   

10.14.

  Governing Law; Jurisdiction; Etc.      86   

10.15.

  Waiver of Jury Trial      86   

10.16.

  USA PATRIOT Act Notice      87   

10.17.

  Time of the Essence      87   

10.18.

  No Advisory or Fiduciary Responsibility      87   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)  

   Subsidiary Guarantors

1.01(b)

   Unrestricted Subsidiaries

2.01

   Commitments and Applicable Percentages

5.09

   Environmental Matters

5.13

   Subsidiaries

5.17

   Intellectual Property

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

7.12

   Negative Pledge Clauses

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of:

A

   Borrowing Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Subsidiary Guaranty

F-1

   Opinion of Simpson Thacher & Bartlett LLP

F-2

   Opinion of In-house Counsel

F-3

   Opinion of Thompson Coburn LLP, Illinois local counsel

F-4

   Opinion of Ziemer, Stayman, Weitzel & Shoulders, LLP, Indiana local counsel

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 24, 2011,
among PEABODY ENERGY CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, UBS SECURITIES LLC, MORGAN
STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES
(USA) INC. and RBS SECURITIES INC., as joint lead arrangers and joint book
managers.

WHEREAS, the Borrower seeks to acquire at least 50.01% of the shares of
Macarthur Coal Limited (the “Target”) either pursuant to offers made under a
takeover bid or pursuant to a scheme of arrangement (the “Tender”) and, in
connection therewith, the Borrower intends to borrow the Loans (as defined
below) under the Bridge Facility (as defined below), the proceeds of which Loans
may be used, in lieu of or in combination with Capital Markets Proceeds (as
defined below), borrowings under the Borrower’s Existing Credit Agreement (as
defined below) and cash on hand, to finance, in part, a takeover bid by Bidco
(as defined below) for at least 50.01% of the shares in the Target, or a scheme
of arrangement pursuant to which at least 50.01% of the shares in the Target are
proposed to be acquired by Bidco (the “Acquisition”);

WHEREAS, the Borrower intends to effect the Acquisition via an existing
subsidiary of the Borrower, being either PEAMCoal Holdings Pty Ltd ACN 152 004
398 or another existing Subsidiary reasonably satisfactory to the Arrangers
(such Subsidiary, “BidcoParent”; together with, PEAMCoal Pty Ltd ACN 152 004 772
or any wholly owned Subsidiary of it (PEAMCoal Pty Ltd ACN 152 004 772 and such
Subsidiary collectively, the “Peabody Acquisition Subsidiary”), which it may
fund using debt or equity, and through which it will acquire the shares of the
Target, “Bidco”), at least 50.01% of whose equity will, following the close of
the Tender, be directly or indirectly owned by the Borrower or a Subsidiary of
the Borrower and up to 40% of whose equity will, following the close of the
Tender, be directly or indirectly owned by ArcelorMittal S.A. or a subsidiary of
ArcelorMittal S.A. (“Arcelor”);

WHEREAS, following the Tender, the Borrower has indicated that it is possible
that (i) 100% of the equity of BidcoParent may be directly or indirectly owned
by the Borrower or a Subsidiary of the Borrower (with Arcelor having no
involvement in BidcoParent going forward) or (ii) the shareholders of
BidcoParent may comprise one or more of members of the corporate group of
companies consisting of the Borrower and/or its Subsidiaries, ArcelorMittal S.A.
and/or its subsidiaries, CITIC Group and/or its subsidiaries and/or POSCO Group
and/or its subsidiaries;

WHEREAS, the Borrower has requested that the Lenders provide up to
$2,000,000,000 in the form of a senior bridge facility to the Borrower, and the
Lenders have indicated their willingness to lend the Loans on the terms and
subject to the conditions set forth herein; and

WHEREAS, the proceeds of the Bridge Facility shall be used to finance in part
the Acquisition, to repay borrowings under the Borrower’s Existing Credit
Agreement the proceeds of which are used to consummate the Acquisition and to
pay fees and expenses for the Acquisition and the Bridge Facility.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accounting Change” means changes in accounting principles after the Effective
Date required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board or, if applicable, the
Securities and Exchange Commission.

“Acquisition” has the meaning specified in the preamble hereof.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Bridge Facility
represented by such Lender’s respective Commitment plus the aggregate principal
amount of Loans then outstanding made by such Lender. The initial Applicable
Percentage of each Lender in respect of the Bridge Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from and after the Closing Date until the date which
is 29 days after the Closing Date, (i) 3.00% per annum for Eurocurrency Rate
Loans and (ii) 2.00% per annum for Base Rate Loans, (b) from and after the date
which is 30 days after the Closing Date, until the date which is 59 days
thereafter, (i) 3.25% per annum for Eurocurrency Rate Loans and (ii) 2.25% per
annum for Base Rate Loans, (c) from and after the date which is 60 days after
the Closing Date, until the date which is 89 days thereafter, (i) 3.50% per
annum for Eurocurrency Rate Loans and (ii) 2.50% per annum for Base Rate Loans,
(d) from and after the date which is 90 days after the Closing Date, until the
date which is 119 days thereafter, (i)

 

2



--------------------------------------------------------------------------------

3.75% per annum for Eurocurrency Rate Loans and (ii) 2.75% per annum for Base
Rate Loans, and (e) from and after the date which is 120 days after the Closing
Date, (i) 4.00% per annum for Eurocurrency Rate Loans and (ii) 3.00% per annum
for Base Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arcelor” has the meaning specified in the recitals hereto.

“Arcelor Put” means any put arrangements whereby ArcelorMittal S.A. or a
Subsidiary of ArcelorMittal S.A. may require the Borrower or any Restricted
Subsidiary of the Borrower to acquire its direct or indirect Equity Interests in
Bidco.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, UBS
Securities LLC and Morgan Stanley Senior Funding, Inc., Citigroup Global
Markets, Inc., HSBC Securities (USA) Inc. and RBS Securities Inc., each in its
capacity as joint lead arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements–2010” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year of the Borrower and
its Subsidiaries, including the notes thereto.

“Availability Period” means the period from the Closing Date to the Maturity
Date.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, and (c) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“Bidco” has the meaning specified in the recitals hereto.

“BidcoParent” has the meaning specified in the recitals hereto.

“Borrower” has the meaning specified in the preamble hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurocurrency Rate Loans, in
each case, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Bridge Facility” means, at any time, the Commitments and the aggregate
principal amount of the Loans of all Lenders outstanding at such time.

“Bridge Facility Payoff” has the meaning specified in Section 7.13.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.

“Capital Markets Offering” means (a) the sale or issuance in the capital markets
of any Equity Interests in the Borrower or any of its Subsidiaries (including,
for the avoidance of doubt, the Peabody Acquisition Subsidiary, if a Subsidiary)
and (b) the issuance or incurrence of Indebtedness of the Borrower or any of its
Subsidiaries (other than (x) Permitted Ordinary Course Financings or
(y) issuances or incurrences of Indebtedness by Bidco or its Subsidiaries, the
proceeds of which are used in connection with the Acquisition (it being
understood that the Acquisition does not include the acquisition of Equity
Interests in Bidco by means of the Arcelor Put)).

 

4



--------------------------------------------------------------------------------

“Capital Markets Proceeds” means all Net Cash Proceeds of any Capital Markets
Offering that are actually received by the Borrower or any of its Subsidiaries
or funded into escrow pending the closing of the Acquisition.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets, real property (including any
improvements thereon) or other assets.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives concerning capital adequacy pursuant
to Basel III promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented, are deemed
to have been adopted, issued, promulgated or implemented after the Effective
Date.

“Change of Control” means:

(a) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above

 

5



--------------------------------------------------------------------------------

constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c) a “Change of Control” as defined in the Senior Notes Indenture, as amended,
restated, modified, replaced, or refinanced from time to time.

“Closing Date” means the first date on which (a) all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01 and
(b) the initial Loans hereunder are made.

“Co-Documentation Agents” means Citigroup Global Markets, Inc., HSBC Securities
(USA) Inc. and The Royal Bank of Scotland plc, each in its capacity as
co-documentation agent hereunder.

“Co-Syndication Agents” means UBS Securities LLC and Morgan Stanley Senior
Funding, Inc., each in its capacity as co-syndication agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of Commitments as of the Effective
Date is $2,000,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Cash Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of all interest
expense and letter of credit fees and commissions of the Borrower and its
Restricted Subsidiaries in connection with borrowed money or other extensions of
credit, in each case, to the extent treated as interest in accordance with GAAP
and payable in cash, provided that Consolidated Cash Interest Charges shall
exclude prepayment premiums and penalties in connection with the redemption of
the Senior Notes.

“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period (excluding, without duplication, (a) Federal, state,
local and foreign income tax expense or benefit, (b) noncash compensation
expenses related to common stock and

 

6



--------------------------------------------------------------------------------

other equity securities issued to employees, (c) extraordinary or non-recurring
gains and losses in accordance with GAAP, (d) income or losses from discontinued
operations and (e) any impairment charges as defined in ASC Topic 360 (formerly,
FAS 144), in each case, for such period) plus, without duplication,
(i) consolidated interest expense, determined in accordance with GAAP, (ii) to
the extent deducted in computing such Consolidated Net Income, the sum of all
income taxes, depreciation, depletion and amortization of property, plant,
equipment and intangibles, (iii) any debt extinguishment costs, (iv) non-cash
charges including non-cash charges due to cumulative effects of changes in
accounting principles, (v) any amount of asset retirement obligations expense,
and (vi) transaction costs, fees and expenses incurred during such period in
connection with the Acquisition, any acquisition not prohibited hereunder or any
issuance of debt or equity securities by the Borrower or any of its Restricted
Subsidiaries, in each case, for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) without duplication, all direct obligations arising
under standby letters of credit (other than with respect to mine reclamation and
workers compensation and other employee benefit liabilities) and similar
instruments, (c) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) obligations under federal coal leases and
(iii) obligations under coal leases which may be terminated at the discretion of
the lessee), (d) Attributable Indebtedness in respect of Capital Lease
Obligations, (e) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (d) above of Persons
other than the Borrower or any Subsidiary (other than Guarantees of less than
$25,000,000 individually and $100,000,000 in the aggregate), and (f) amounts due
under Permitted Securitization Programs (whether or not on the balance sheet of
the Borrower or its Restricted Subsidiaries), excluding the Existing
Securitization, provided that Consolidated Funded Indebtedness shall exclude
(i) the $750,000,000 in aggregate principal amount of the convertible junior
subordinated debentures of the Borrower due December 2066, (ii) with respect to
any junior subordinated equity-linked security, the percentage of equity credit
received from each of Moody’s and S&P (or if Moody’s and S&P provide different
levels of equity credit, the lesser percentage of equity credit received) for
such additional equity-linked security issuances, (iii) Non-Recourse Debt,
(iv) the amount of obligations under any Guarantee issued by the Borrower or any
of its Restricted Subsidiaries existing on the Effective Date and (v) the Excel
Bonds held by the Borrower or its consolidated Subsidiaries on the Effective
Date.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior
consecutive fiscal quarters ending as of the date of the financial statements
most recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (b) Consolidated Cash Interest Charges for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 6.01(a)
or (b), as applicable, to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending as of the date of such financial statements.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income attributable to
common stockholders of the Borrower and its Restricted Subsidiaries for that
period, determined in accordance with GAAP, plus (a) any cash dividends and/or
distributions actually received by the Borrower or a Restricted Subsidiary from
any Unrestricted Subsidiary and/or Joint Venture during such period to the
extent not already included therein; minus (b) any net income (or loss) of the
Borrower or a Restricted Subsidiary for such period that is accounted for by the
equity method of accounting to the extent included therein.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect to
a Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within two (2) Business Days of the date required to be funded by
it hereunder, unless such Lender notifies the Administrative Agent and Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent
shall be specifically identified in such writing) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent

 

8



--------------------------------------------------------------------------------

to funding (which condition precedent shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its
prospective funding obligations (provided that any Lender that has failed to
give such timely confirmation shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it (including, in each case, the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Letters of Credit” means letters of credit issued with respect to
mine reclamation, workers’ compensation and other employee benefit liabilities.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Proceeds” means all Net Cash Proceeds of Dispositions (other than
Dispositions made in the ordinary course of business) and Casualty Events, in
each case, that are actually received by the Borrower or any of its Restricted
Subsidiaries.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia; provided, that
in no event shall a Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary be considered a “Domestic Subsidiary” for purposes of the Loan
Documents.

“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing after the Closing Date,

 

9



--------------------------------------------------------------------------------

the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof; provided
further that, notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of its Affiliates or Subsidiaries or any Defaulting
Lender or its Subsidiaries; and provided further, however, unless an Event of
Default has occurred and is continuing, that an Eligible Assignee shall include
only a Lender, an Affiliate of a Lender or another Person, which, through its
Lending Offices, is capable of lending to the Borrower, without the imposition
of any additional incremental Indemnified Taxes and assignment to such Person
would not, at the time of such assignment, result in the Borrower becoming
liable to pay any additional amount to such Person or any Governmental Authority
pursuant to Section 3.01 or Section 3.04.

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Substances, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of or equity-linked securities of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standards of Sections 412 or 430 of
the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); (d) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (e) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (f) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (h) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; (k) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code with respect to any Pension Plan; or (l) the occurrence
of any Foreign Plan Event.

“Eurocurrency Rate” means, for any Interest Period (a) with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period and (b) with respect to a
determination of “Base Rate” (pursuant to clause (b) of its definition), BBA
LIBOR for a one month Interest Period as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time on each Business Day on which the Base Rate is being determined. If such

 

11



--------------------------------------------------------------------------------

rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for Dollars at their request at approximately 11:00 a.m. (London time)
(x) in the case of clause (a) above, two Business Days prior to the commencement
of such Interest Period and (y) in case of clause (b) above, on each Business
Day on which the Base Rate is being determined.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. All Eurocurrency Rate Loans shall be denominated in Dollars.

“Event of Default” has the meaning specified in Section 8.01.

“Excel Bonds” means, collectively, (a) the $10,000,000 in aggregate principal
amount of Peabody Australia Mining Limited’s 6.84% Series A bonds, due December
2014, (b) the $39,000,000 in aggregate principal amount of Peabody Australia
Mining Limited’s 6.34% Series B bonds, due December 2014, and (c) the
$57,000,000 in aggregate principal amount of Peabody Australia Mining Limited’s
6.84% Series C bonds, due December 2016.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) branch profits taxes or taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender (or such other
recipient) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
(or such other recipient) having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
Note) and (b) other than in the case of an assignee pursuant to a request by the
Borrower under Section 10.13, any United States withholding tax that is imposed
on amounts payable to a Lender at the time such Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Lender’s failure
or inability (other than as a result of a Change in Law after the date such
Lender becomes a party hereto) to comply with Section 3.01(e); except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
the designation of a new Lending Office (or assignment) to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a) or (c) any United States withholding tax imposed as a result of
a Lender’s failure to comply with the requirements of Sections 1471 through 1474
of the Code (effective as of the date hereof) and any regulations promulgated
thereunder.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 18, 2010, by and among the Borrower, Bank of America, N.A. as
administrative agent, and the lenders party thereto from time to time, as
amended through the date hereof.

 

12



--------------------------------------------------------------------------------

“Existing Securitization” means the accounts receivable securitization financing
of P&L Receivables Company LLC, existing as of the Effective Date.

“FATA” has the meaning specified in Section 4.01(b).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (a) the amended and restated letter
agreement, dated September 12, 2011, among the Borrower and the Administrative
Agent and (b) any other fee letter in respect of the Bridge Facility between the
Borrower and one or more of the Arrangers dated on or prior to the date hereof,
in each case as amended or otherwise modified from time to time in accordance
with the terms thereof and hereof.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the

 

13



--------------------------------------------------------------------------------

complete or partial withdrawal of any participating employer therein, in each
case, which could reasonably be expected to have a Material Adverse Effect, or
(e) the occurrence of any transaction with respect to a Foreign Plan that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by any Loan Party, or the imposition
on any Loan Party of any fine, excise tax or penalty with respect to a Foreign
Plan resulting from any noncompliance with any applicable law, in each case
which could reasonably be expected to have a Material Adverse Effect.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof;

 

14



--------------------------------------------------------------------------------

provided, however, that the term Guarantee shall not include (i) indemnification
or reimbursement obligations under or in respect of Surety Bonds or Designated
Letters of Credit, (ii) ordinary course performance guarantees by any Loan Party
of the obligations (other than for the payment of borrowed money) of any other
Loan Party and (iii) endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person arising under bankers’ acceptances issued for
the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations (other than obligations in connection with the
IRBs); and

 

15



--------------------------------------------------------------------------------

(g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person).

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Borrower or its Restricted Subsidiary as of any date shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the indebtedness that is secured by such Lien and (b) the maximum
amount for which the Borrower or its Restricted Subsidiary may be liable (which
may be determined with reference to the fair market value of the property
securing such indebtedness as reasonably determined by the Borrower in good
faith) pursuant to the terms of such indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one or two weeks
or one, two, three or six months thereafter, as selected by the Borrower in its
Borrowing Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in

 

16



--------------------------------------------------------------------------------

the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries) or capital contribution to, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be (i) the amount actually invested, as determined
immediately prior to the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment minus (ii) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash, cash equivalents or
short-term marketable debt securities.

“IP Rights” has the meaning specified in Section 5.17.

“IRBs” means the City of St. Louis, Missouri Taxable Industrial Development
Revenue Bonds (Peabody Energy Corporation Project), Series 2010, in an aggregate
principal amount not to exceed $60,000,000, as evidenced by that certain Trust
Indenture, to be entered into between the City of St. Louis, Missouri and U.S.
Bank, National Association, St. Louis, Missouri.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
and its Subsidiaries collectively hold an ownership interest.

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

“Lender” has the meaning specified in the introductory paragraph hereto and
includes at any time any Lender that has a Commitment or holds any Loans, as the
case may be, at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
under the Bridge Facility.

 

17



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Fee Letters and the
Subsidiary Guaranty.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Agents or the Lenders hereunder or thereunder.

“Maturity Date” means the date that occurs 364 days following the Effective
Date; provided, however, that, if such date is not a Business Day, the Maturity
Date shall be the immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Restricted
Subsidiaries, or any Casualty Event, the excess, if any, of (i) the sum of cash
and cash equivalents received in connection with such Disposition or Casualty
Event (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Borrower or any of its
Restricted Subsidiaries) over (ii) the sum of (A) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition or Casualty Event and that is
required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and the Existing Credit
Agreement (as amended, otherwise modified or replaced from time to time as not
prohibited hereunder) and, in each case, any permitted Refinancing Indebtedness
thereof), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, (D) any indemnities paid to third
parties in connection with such Disposition or Casualty Event and (E) any
reserve for adjustment in respect of (x) the sale price of the relevant asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any of its
Subsidiaries after such sale or other Disposition thereof or Casualty Event,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification or obligations

 

18



--------------------------------------------------------------------------------

(contingent or otherwise) associated with such transaction, Casualty Event or
asset; it being understood that “Net Cash Proceeds” shall include (i) any cash
or cash equivalents received upon the Disposition of any non-cash consideration
received by the Borrower or any of its Subsidiaries in any Disposition or
Casualty Event and (ii) upon the reversal or termination of any reserve
described in clause (E), the amount of the reserve or the portion thereof, if
applicable, net of any amount of the reserve used to satisfy any applicable
liability; provided that no net cash proceeds calculated in accordance with the
foregoing realized in a single Disposition or Casualty Event or series of
related Dispositions or Casualty Events shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $50,000,000;

(b) with respect to Capital Markets Offerings by the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of the cash and cash
equivalents received in connection with the relevant sale, incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket fees and expenses and other customary
expenses, incurred by the Borrower or such Subsidiary in connection with such
sale, incurrence or issuance.

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a pledge of the equity interests of any Unrestricted
Subsidiary, (ii) is directly or indirectly liable (as a guarantor or otherwise)
other than by virtue of a pledge of the equity interests of any Unrestricted
Subsidiary, or (iii) constitutes the lender; (b) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against any Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness (other than
the Obligations) of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders thereunder will not have any recourse to the Capital Stock or assets of
the Borrower or any of its Restricted Subsidiaries (other than the equity
interests of any Unrestricted Subsidiary).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

19



--------------------------------------------------------------------------------

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Acquisition Financing” has the meaning specified in Section 7.13.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to the Loans, on any date, the amount
of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

“Peabody Acquisition Subsidiary” has the meaning specified in the preamble
hereof.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Ordinary Course Financings” means (a) any renewal, refinancing or
replacement of any of (x) the Borrower’s or any of its Subsidiaries’ credit
facilities existing on July 29, 2011 or (y) the Target’s or any of its
Subsidiaries’ credit facilities existing on the Closing Date, in each case, on
substantially the same terms (other than tenor or pricing) and for substantially
the same, or a lesser, aggregate principal amount as the relevant existing
credit facility, (b) any working capital or other ordinary course financings
(which, in respect of any Domestic Subsidiary, shall not exceed $100,000,000 in
the aggregate at any time outstanding for all such Domestic Subsidiaries), lease
financing or limited recourse project financings or (c) for avoidance of doubt,
any credit arrangements with financial institutions that permit the Borrower or
its Subsidiaries to enter into ordinary course commodities, currency or interest
rates trades with such financial institutions subject to the credit parameters
of such arrangements.

 

20



--------------------------------------------------------------------------------

“Permitted Securitization Programs” means (a) the Existing Securitization and
(b) any receivables securitization program pursuant to which the Borrower or any
of its Subsidiaries sells accounts receivable and related receivables, so long
as any related Indebtedness incurred to finance the purchase of such accounts
receivable is not included on the balance sheet of the Borrower or any
Subsidiary in accordance with GAAP and applicable regulations of the SEC;
provided, that the aggregate principal amount of all asset-backed securities
issued pursuant to such receivables securitization programs covered in (a) and
(b) above shall not exceed $500,000,000 at any time outstanding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prairie State Project” means that certain approximately 1,500 megawatt capacity
coal-fired electricity generation plant on a reclaimed mine site in Washington
County, Illinois.

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.11, that with respect to any acquisition or disposition, such
acquisition or disposition shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
acquisition or disposition for which the Borrower has delivered financial
statements pursuant to Section 6.01. In connection with the foregoing, (a) with
respect to any acquisition, income statement items attributable to the Person or
property or assets acquired of shall be included to the extent relating to any
period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Restricted Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, (ii) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (iii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person, property or assets acquired)
in connection with such acquisition and any Indebtedness of the Person, property
or assets acquired which is not retired in connection with such acquisition
(A) shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date of
such acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (b) with respect to any disposition, income
statement items attributable to the Person or property or assets being disposed
of shall be excluded to the extent relating to any period applicable in such
calculations in accordance with the foregoing principles applicable to
acquisitions, mutatis mutandis.

 

21



--------------------------------------------------------------------------------

“Refinancing Indebtedness” has the meaning specified in Section 7.03(c).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings and unused Commitments in the aggregate;
provided that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded
from both the numerator and the denominator for purposes of making a
determination of Required Lenders.

“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower or any applicable Subsidiary, and, in addition, any
Person holding a similar position or acting as a director or managing director
with respect to any Foreign Subsidiary of the Borrower, or, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

22



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Senior Notes” means, all senior notes and other debt securities issued from
time to time by the Borrower or any of its Restricted Subsidiaries in the
capital markets, including, (a) the $650,000,000 in aggregate principal amount
of the Borrower’s 6 1/2% Senior Notes due 2020, (b) the $650,000,000 in
aggregate principal amount of the Borrower’s 7 3/8% Senior Notes due 2016,
(c) the $250,000,000 in aggregate principal amount of the Borrower’s 7 7/8%
Senior Notes due 2026, (d) the $732,500,000 in aggregate principal amount of the
Borrower’s Convertible Junior Subordinated Debentures due December 2066 and
(e) the Excel Bonds.

“Senior Notes Indenture” means, the indentures or equivalent agreements under
which any Senior Notes of the Borrower are issued from time to time, including,
(a) the Indenture, dated as of March 19, 2004, as supplemented, among the
Borrower, the guarantors named therein and US Bank National Association, as
trustee, pursuant to which the 7 3/8% Senior Notes due 2016, 7 7/8% Senior Notes
due 2026 and the 6 1/2% Senior Notes due 2020 were each issued and (b) the
Indenture, dated as of December 20, 2006, between the Borrower and U.S. Bank
National Association, as trustee, pursuant to which the 4.75% Convertible Junior
Subordinated Debentures were issued.

“Similar Business” means coal production, coal mining, coal gasification, coal
liquifaction, coal-to-chemical conversions, other BTU conversions, coal
brokering, coal transportation, mine development, electricity generation,
power/energy sales and other energy related businesses, coal supply contract
restructurings, ash disposal, environmental remediation, coal and coal bed
methane exploration, production, marketing, transportation and distribution,
real estate development and other related businesses, and activities of the
Borrower and its Subsidiaries as of the date hereof and any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

“Solvent” and “Solvency” mean, with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person is, as of such date, greater than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as such debts and other liabilities become absolute and
matured, (c) such Person does not, and will not, have an unreasonably small
amount of capital with which to conduct its business and (d) such Person will be
able to pay its debts and liabilities as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, subordinated,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, subordinated, disputed,
undisputed, secured or unsecured.

 

23



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties contained
in Section 5.01(a)(i), 5.01(b)(i), 5.02 (other than subclauses
(b)(ii)(A)(2), (b)(ii)(C) and (b)(iii) thereof), 5.04, 5.14, 5.18, 5.19 and
5.20; provided, that for purposes of this definition, (a) the defined term “Loan
Parties” as used in such representations and warranties shall mean the Borrower
and each Subsidiary Guarantor in existence immediately prior to the Closing
Date, (b) clause (a) of the defined term “Material Adverse Effect” as used in
Section 5.02 shall relate to the Borrower and its Restricted Subsidiaries (and
shall exclude, for avoidance of doubt, the Target and its Subsidiaries)
immediately prior to the Closing Date, (c) the representation and warranty
contained in Section 5.14(b) shall apply only to the Borrower and the Loan
Parties (as such term is used in clause (a) of this proviso) and (d) the defined
term “Restricted Subsidiaries” as used in Section 5.19 shall relate to the
Borrower and its Restricted Subsidiaries excluding the Target and its
Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person (it being understood that Middlemount
Coal Pty Ltd shall not constitute a Subsidiary of the Borrower or its
Subsidiaries hereunder unless the Borrower shall elect in a writing delivered to
the Administrative Agent, based on a change in the voting powers of the joint
venture partners of Middlemount Coal Pty Ltd, that Middlemount Coal Pty Ltd
shall constitute a Subsidiary of the Borrower or its Subsidiaries hereunder).
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means any Restricted Subsidiary that is a Domestic
Subsidiary; provided, that such term shall not include any Subsidiary not
wholly-owned, directly or indirectly, by the Borrower to the extent (but only so
long as) it is prohibited by the terms of any Contractual Obligation (including
pursuant to any Organization Documents of such Subsidiary) from guaranteeing the
Obligations or any other obligations or liabilities guaranteed pursuant to the
terms of the Subsidiary Guaranty (it being understood that, for purposes of this
definition, the terms of any Contractual Obligation shall be deemed to prohibit
such Guarantee if it would constitute a breach or default under or result in the
termination of or require the consent of any Person (other than the Borrower or
any of its Subsidiaries, or the Administrative Agent or the Lenders in their
respective capacities as such) under the security, agreement, instrument or
other undertaking giving rise to such Contractual Obligation); provided further,
that such Contractual Obligation is not and was not created in contemplation of
this definition. The Subsidiary Guarantors as of the Effective Date are the
Subsidiaries of the Borrower listed on Schedule 1.01(a). For the avoidance of
doubt, Bidco, Target and their respective Subsidiaries shall not be required to
be Subsidiary Guarantors hereunder.

 

24



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Subsidiary Guaranty of the Obligations
made by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit E.

“Surety Bonds” means surety bonds obtained by the Borrower or any Restricted
Subsidiary in the ordinary course of business consistent with past practice and
the indemnification or reimbursement obligations of the Borrower or such
Restricted Subsidiary in connection therewith.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) (it being understood that any such termination values and
marked-to-market values shall take into account any assets posted as collateral
or security for the benefit of a party to the Swap Contract).

“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.

“Target” has the meaning specified in the recitals hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender” has the meaning specified in the recitals hereto.

“Threshold Amount” means $75,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

25



--------------------------------------------------------------------------------

“TXU Europe” means TXU Europe Limited, a Company organized under the laws of the
England and Wales.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“United States” and “US” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that the Borrower
notifies the Administrative Agent in writing is an “Unrestricted Subsidiary”,
including, as of the Effective Date, those entities listed on Schedule 1.01(b),
but only to the extent that such Subsidiary (a) has no Indebtedness other than
Non-Recourse Debt; (b) is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary of the Borrower
except as expressly permitted by Section 7.08; (c) is a Person with respect to
which neither the Borrower nor any of its Restricted Subsidiaries has any direct
or indirect obligation (i) to subscribe for additional equity interests in such
Person, except with respect to Investments permitted under Section 7.02 or
(ii) to maintain or preserve such Person’s financial condition (except with
respect to performance guarantees not prohibited hereunder) or to cause such
Person to achieve any specified levels of operating results; and (d) has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries. If, at any
time, any Unrestricted Subsidiary would fail to meet the foregoing requirements
as an Unrestricted Subsidiary (or is redesignated by the Borrower as a
Restricted Subsidiary), it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement, any Indebtedness of such Subsidiary
shall be deemed to be incurred by a Restricted Subsidiary of the Borrower as of
such date and any Investments in such Subsidiary shall be deemed to be
Investments in a Restricted Subsidiary of the Borrower as of such date (and, if
such Indebtedness or Investments are not permitted to be incurred hereunder the
Borrower shall be in default under this Agreement). At the time of any
designation by the Borrower of any Restricted Subsidiary as an Unrestricted
Subsidiary, such designation shall be deemed (a) an Investment in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the net worth of
such designated Restricted Subsidiary immediately prior to such designation
(such net worth to be calculated without regard to any Guarantee obligation
incurred by such designated Restricted Subsidiary with respect to the
Obligations) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (i), on a consolidated basis in accordance
with GAAP and (b) a Disposition which must comply with the provisions of
Section 7.05. Notwithstanding anything herein to the contrary, if a Subsidiary,
Bidco shall be a Restricted Subsidiary and shall not be designated as an
Unrestricted Subsidiary.

 

26



--------------------------------------------------------------------------------

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of the Borrower shall mean a Subsidiary of which all
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by the Borrower or
another wholly-owned Subsidiary of the Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements–2010,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower

 

27



--------------------------------------------------------------------------------

shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change as if such Accounting
Change has not been made (subject to the approval of the Required Lenders);
provided that, until so amended, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred.

(c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio and the Consolidated Leverage Ratio for purposes of determining
compliance with Section 7.11(a) and (b) shall be made on a Pro Forma Basis
(i) with respect to the Acquisition and any other acquisition by the Borrower or
its Restricted Subsidiaries of any Person, property or assets, if the
Consolidated EBITDA for the acquired Person or business for the most recent four
fiscal quarter period for which financial statements are available is equal to
or greater than 5% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period and (ii) with respect to any disposition by the
Borrower or its Restricted Subsidiaries of any Person, property or assets, if
the Consolidated EBITDA for the Person or business being disposed of for the
most recent four fiscal quarter period for which financial statements are
available was equal to or exceeded 5% of the Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period.

1.04. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01. The Loans. Subject to the terms and conditions set forth herein, on up to
three occasions during the Availability Period, each Lender severally agrees to
make a loan (a “Loan”) to the Borrower in Dollars in a principal amount,
combined with all other Loans made by such Lender pursuant to this Section 2.01,
not to exceed such Lender’s Applicable Percentage of the Bridge Facility;
provided, however, that the Loans made by each Lender shall not exceed the
unused amount of such Lender’s Commitment at such time (subject to reduction as
provided in Sections 2.03 and 2.04) and the aggregate principal amount of the
Loans made by all the Lenders shall not exceed, in any event, $2,000,000,000
(subject to reduction as provided in Sections 2.03 and 2.04). Each Borrowing
shall be in an aggregate principal amount of not less than $500,000,000 (or a
whole multiple of $10,000,000 in excess thereof) and shall consist of Loans made
simultaneously by the Lenders pro rata in accordance with their respective
Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

2.02. Borrowings, Conversions and Continuations of the Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of

 

28



--------------------------------------------------------------------------------

Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Each conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of not less than $50,000,000 or a whole multiple
of $10,000,000 in excess thereof. Each conversion to Base Rate Loans shall be in
a principal amount of not less than $50,000,000 or a whole multiple of
$10,000,000 in excess thereof. Each Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans, as described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., New York City time on the Business Day
specified in the applicable Borrowing Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.03 (and, if such Borrowing is the
initial Borrowing, Section 4.02), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent so notify the Borrower.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

29



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect hereunder.

2.03. Prepayments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay the Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., New York City time,
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $20,000,000 or a
whole multiple of $5,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $20,000,000 or a whole multiple of
$5,000,000 in excess thereof or, in each case, the entire amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given, the Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If the Borrower or any of its Restricted Subsidiaries
receives any Disposition Proceeds, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of such Disposition Proceeds on or prior to the
date which is fifteen (15) Business Days after the receipt thereof or (ii) if
the Borrower or any of its Subsidiaries receives any Capital Markets Proceeds,
the Borrower shall prepay the Loans in an aggregate amount equal to (A) in the
case of Capital Markets Proceeds received from the funding under a credit
facility in the situation described in the parenthetical in
Section 2.04(b)(ii)(A), 100% of such Capital Markets Proceeds in excess of the
amount of any voluntary commitment reduction referred to in such parenthetical
and (B) in all other cases, 100% of such Capital Markets Proceeds in excess of
the Capital Markets Proceeds required to be applied to reduce the Commitments
pursuant to Section 2.04(b)(ii), in each case for this clause (ii), on or prior
to the date which is five (5) Business Days after the receipt thereof; provided
that, in each case for clauses (i) and (ii), no such prepayment shall be
required (x) in the case of receipt of any such proceeds by a Foreign
Subsidiary, to the extent such prepayment would result in a material adverse tax
consequence as reasonably determined by the Borrower, (y) in the case of any
non-wholly-owned Subsidiary of the Borrower that is a public company, to the
extent that such proceeds are not actually received by the Borrower or a
wholly-owned Subsidiary of the Borrower or, if received, such application or
prepayment is otherwise not required as a result of the operation of clause
(x) above, or (z) in the case of any non-wholly-owned Subsidiary of the Borrower
that is not a public company, to the extent that such proceeds are not actually
received by the Borrower or a wholly-owned Subsidiary of the Borrower (i) after
using commercially reasonable efforts to procure receipt by

 

30



--------------------------------------------------------------------------------

the Borrower or a wholly-owned Subsidiary of the Borrower or (ii) as a result of
applicable Law or a contractual prohibition in effect or, in either case, if
received, such application or prepayment is otherwise not required as a result
of the operation of clause (x) above; and provided, further, that no such
prepayment from Disposition Proceeds shall be required if the Borrower delivers
an officers’ certificate to the Administrative Agent within fifteen
(15) Business Days after the date of receipt of such Disposition Proceeds
stating that such Disposition Proceeds shall be reinvested in assets used or
useful in the business of the Borrower or any Subsidiary of the Borrower within
180 days following the date of receipt of such Disposition Proceeds (which
certificate shall set forth the estimates of the proceeds to be so expended),
and provided, further, if all or any portion of such Disposition Proceeds not so
applied as provided in the foregoing proviso is not so used within such 180-day
period, such remaining portion shall be applied toward the prepayment of the
Loans on the first Business Day to occur following such period.

(c) Application of Prepayments. Any prepayment of a Eurocurrency Rate Loan or a
Base Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment of Loans shall be paid to the Lenders in accordance with their
respective Applicable Percentage.

2.04. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate or permanently reduce the unused Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m., New York City time, three Business Days prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof.

(b) Mandatory.

(i) The Aggregate Commitments shall be automatically and permanently reduced to
zero upon the earlier to occur of (A) the Maturity Date, (B) the occurrence of
the funding of the third Borrowing during the Availability Period and
(C) April 29, 2012, unless the Closing Date shall have occurred on or prior to
such date.

(ii) The aggregate Commitments shall be automatically and permanently reduced,
on a dollar-for-dollar basis, by (A) the amount of any Capital Markets Proceeds
received by the Borrower or any of its Subsidiaries (except to the extent of
Capital Markets Proceeds received by the Borrower in connection with the funding
of a credit facility if the Borrower shall have voluntarily reduced the
Aggregate Commitments pursuant to Section 2.04(a) by the amount committed under
such credit facility prior to any funding thereunder) and (B) the amount of any
reduction in the cash portion of the consideration to be paid in connection with
the Acquisition.

(c) Application of Commitment Reductions. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the unused Commitments
under this Section 2.04. Upon any reduction of unused Commitments, the
Commitment of each Lender shall be reduced in accordance with such Lender’s
Applicable Percentage of such reduction amount.

 

31



--------------------------------------------------------------------------------

2.05. Repayment of Loans. On the Maturity Date the Borrower shall repay to the
Lenders the aggregate principal amount of all Loans outstanding on such date.

2.06. Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(i) Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07. Fees.

(a) Commitment Fees. From and after the Effective Date through the end of the
Availability Period, the Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
commitment fee equal to 0.40% per annum on the unused amount of the Commitments,
computed on an average daily basis for the period for which payment is made,
which payments shall be payable in full in cash in arrears at the end of each
fiscal quarter and at the end of the Availability Period.

(b) Duration Fees. The Borrower shall pay to the Administrative Agent on the
following dates, for the ratable benefit of the Lenders, a fee equal to the
percentage of the Total Outstandings listed opposite the applicable date on such
date:

 

90th day following the Closing Date

 

1.00%

180th day following the Closing Date

 

1.50%

270th day following the Closing Date

 

2.00%

 

32



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in each of the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.08. Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.09. Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Borrowings made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.10. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m., New York City time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. New York

 

33



--------------------------------------------------------------------------------

City time shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon, New York City time, on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount, in immediately available funds, with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, and (B) in the case of
a payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

34



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loans, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to fund its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11. Pro Rata; Sharing of Payments by Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on any
Loans, shall be allocated by the Administrative Agent pro rata according to the
respective outstanding principal amounts of such Loans then held by the
respective Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

35



--------------------------------------------------------------------------------

2.12. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4.02, if applicable, and Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Any Defaulting Lender shall not be entitled to receive any
unused commitment fee pursuant to Section 2.07(a) or any duration fee pursuant
to Section 2.07(b) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such unused commitment
fee or duration fee that otherwise would have been required to have been paid to
such Defaulting Lender for such period).

 

36



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower for the period that such Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments (as reasonably determined in good faith
by the applicable withholding agent), then (i) the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (after payment of all Indemnified Taxes) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made and (ii) if a Loan Party is the
withholding agent, it shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent and such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payments under this
Section shall be made within 10 days after written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the applicable Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and reasonably requested by the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so, as will enable the Borrower or the Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.

Each Lender that is a “U.S. Person” as defined in section 7701(a)(30) of the
Code that has not otherwise established to the reasonable satisfaction of the
Borrower and Administrative Agent (or, in the case of a Participant purchasing
its participation from a Foreign Lender, to the Lender from which the related
participation shall have been purchased) that it is an exempt recipient (as
defined in section 6049(b)(4) of the Code and the regulations thereunder) shall
deliver to the Borrower and Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter as prescribed by applicable law or upon the reasonable request of the
Borrower or Administrative Agent, but only if such Lender is legally entitled to
do so), two duly completed and executed copies of IRS Form W-9.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender holding
any Loan to the Borrower shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), two copies of whichever of the following is applicable or
any subsequent version thereof or successor thereto:

(i) duly completed and executed copies of IRS Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(ii) duly completed and executed copies of IRS Form W-8ECI or IRS Form W-8IMY,
as applicable, relating to all payments to be received by such Foreign Lender
hereunder or under any other Loan Document,

 

38



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

In the event that, pursuant to Section 10.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above, as if it were a Lender, to the Lender from which the related
participation was purchased, and if such Lender is a Foreign Lender, such Lender
shall, promptly upon receipt thereof (but in no event later than the next
scheduled payment under this Agreement) (i) forward such documentation to the
Borrower and the Administrative Agent, together with two duly completed and
executed copies of IRS Form W-8IMY, or (ii) provide the Borrower and the
Administrative Agent with two duly completed and executed copies of IRS Form
W-8IMY certifying that such Lender is a “qualified intermediary.”

Without limiting or duplicating the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes (which, for the avoidance of doubt,
includes any documentation necessary to prevent withholding under Sections 1471
or 1472 of the Code), each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such forms or documents and promptly after the occurrence of any event requiring
a change from the most recent forms previously delivered), but only if such
Lender is legally entitled to do so, such other documents and forms as would
reduce or avoid any Indemnified Taxes in respect of all payments to be made to
such Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps that are
consistent with the internal tax policies and procedures of such Lender and as
shall not be materially disadvantageous to such Lender in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund with respect to Indemnified Taxes or Other Taxes paid by the
Borrower, which in the sole discretion and good faith judgment of such
Administrative Agent or Lender is allocable to such payment, it shall promptly
pay such refund to the extent allocable to payment of Indemnified Taxes or Other
Taxes to the Borrower, net of all out-of-pocket expenses of such Administrative

 

39



--------------------------------------------------------------------------------

Agent or Lender incurred in obtaining such refund; provided, however, that the
Borrower agrees to promptly return such amount, net of any incremental
additional costs, to the applicable Administrative Agent or Lender, as the case
may be, if it receives notice from the applicable Administrative Agent or Lender
that such Administrative Agent or Lender is required to repay such refund. This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

3.02. Illegality. If any Lender determines that as a result of any Change in Law
it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits in the applicable interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all such Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) adequate and reasonable means do
not exist for determining the Eurocurrency Base Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan, or (b) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate contemplated
by Section 3.04(e));

 

40



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender or participation therein;

(iii) the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender of
participating in any Loan, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic or regulatory manner) to designate a different Eurocurrency
lending office if the making of such designation would allow the Lender or its
Eurocurrency lending office to continue to perform its obligation to make
Eurocurrency Rate Loans or to continue to fund or maintain Eurocurrency Rate
Loans and avoid the need for, or reduce the amount of, such increased cost.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, after submission the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section,
describing the basis therefor and showing the calculation thereof in reasonable
detail, and delivered to the Borrower shall be conclusive, absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

41



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive, absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender describing the basis
therefor and showing the calculation thereof in reasonable detail. If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable within 30 days
from receipt of such notice.

(f) Certain Rules Relating to the Payment of Additional Amounts. If any Lender
requests compensation pursuant to this Section 3.04, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, such Lender shall either (A) forego payment of such
additional amount from the Borrower or (B) reasonably afford the Borrower the
opportunity to contest, and reasonably cooperate with the Borrower in
contesting, the imposition of any Indemnified Taxes or Other Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Borrower in contesting the imposition of such Indemnified Taxes or
Other Taxes or other amounts.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

42



--------------------------------------------------------------------------------

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained,
but excluding any loss of anticipated profits. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for Dollars for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to the applicable Lender and the Administrative
Agent, replace such Lender in accordance with Section 10.13.

3.07. Survival. The Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder and the resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01. Effective Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
(w) originals, telecopies or electronic copies (followed promptly by originals),
(x) properly executed by a duly authorized officer of the signing Loan Party, if
and as applicable, (y) dated as of the Effective Date (or, in the case of
resolutions, documentation and other information required by Section 4.01(d)

 

43



--------------------------------------------------------------------------------

and certificates of governmental officials, a date prior to the Effective Date)
and (z) in form and substance reasonably satisfactory to (A) in the case of this
Agreement and the Subsidiary Guaranty, the Arrangers, the Administrative Agent
and the Lenders and (B) otherwise, the Administrative Agent:

(i) executed counterparts of this Agreement from the parties thereto and of the
Subsidiary Guaranty from each of the Subsidiary Guarantors;

(ii) a certificate of a Responsible Officer either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by each Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect or (B) stating that no such
consents, licenses or approvals are so required; and

(iii) corporate resolutions of the Borrower’s board of directors authorizing the
Acquisition.

(b) The Administrative Agent shall have received evidence that one of the
following has occurred: (1) Bidco receiving notice from, or on behalf of, the
Australian Federal Treasurer to the effect that there is no objection under the
Australian Government’s foreign investment policy or under the Foreign
Acquisition and Takeovers Act 1975 (Cth) (the “FATA”) to the acquisition by
Bidco of the Target shares under the Tender and that notice is not subject to
any condition; (2) the period provided under the FATA during which the
Australian Treasurer may make an order under section 18 or an interim order
under section 22 of the FATA prohibiting the acquisition by Bidco of the Target
shares under the Tender elapsing, without such an order being made; or (3) if an
interim order prohibiting the acquisition of the Target shares by Bidco under
the Tender is made by the Australian Treasurer under section 22 of the FATA, the
subsequent period for making a final order prohibiting the acquisition elapsing,
without such a final order being made.

(c) Any accrued ticking fees of the Lenders shall have been paid, unless waived
by the Administrative Agent, the Arrangers or the Lenders, as applicable, to the
extent required under the Fee Letters.

(d) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations reasonably requested
by the Administrative Agent.

4.02. Closing Date and Initial Extension of Credit. The obligation of each
Lender to honor the initial Borrowing Notice is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
(w) originals, telecopies or electronic copies (followed promptly by originals),
(x) properly executed by a duly authorized officer of the signing Loan Party, if
and as applicable, (y) dated as of the Closing Date (or, in the case of
(1) resolutions, a date before the Closing Date and (2) certificates of
governmental officials, a recent date before the Closing Date) and (z) in form
and substance reasonably satisfactory to the Administrative Agent:

(i) Notes executed by the Borrower in favor of each Lender requesting Notes;

 

44



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of the Borrower and each
other Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each officer of the Borrower and each
other Loan Party executing the Loan Documents to which it is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each other Loan Party is
duly organized or formed, and that the Borrower and each Loan Party is validly
existing and in good standing in its jurisdiction of organization, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(iv) (A) the executed opinion of Simpson Thacher & Bartlett LLP, counsel to the
Borrower and special New York counsel to the other Loan Parties, addressed to
the Administrative Agent and each Lender, as to the matters set forth in Exhibit
F-1; (B) the executed opinion of Thompson Coburn LLP, special Illinois counsel
to certain Loan Parties, addressed to the Administrative Agent and each Lender,
as to the matters set forth in Exhibit F-3; and (C) the executed opinion of
Ziemer, Stayman, Weitzel & Shoulders, LLP, special Indiana counsel to certain
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F-4;

(v) the executed opinion of in-house counsel to the Borrower and the other Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F-2; and

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02 and 4.03 have been satisfied (or,
as applicable, waived in accordance with the terms hereof).

(b)(i) If the Tender proceeds by way of a takeover bid, Bidco shall have
acquired a “relevant interest” (as defined in the Australian Corporations Act
2001 (Cth)) in at least 50.01% of the shares in the Target; or (ii) if the
Tender proceeds by way of a scheme of arrangement, the scheme of arrangement
shall have become “effective” (as that term is used in Part 5.1 of the
Australian Corporations Act 2001 (Cth)) such that Bidco has acquired or will
acquire a “relevant interest” (as defined in the Australian Corporations Act
2001 (Cth)) in at least 50.01% of the shares in the Target.

(c) The Effective Date shall have occurred.

(d) All conditions set forth in the bidder’s statement to be issued by Bidco (if
the Tender proceeds by way of a takeover bid) or in the scheme booklet (if the
Tender proceeds by way of a scheme of arrangement) shall have been (x) satisfied
or (y) waived by Bidco (in the case of a takeover bid) or by Bidco or the
Target, as applicable (in the case of a scheme of arrangement).

(e) The occurrence of the Closing Date on or before April 29, 2012.

 

45



--------------------------------------------------------------------------------

(f) Any accrued fees and expenses required to be paid on or before the Closing
Date to the Administrative Agent, the Arrangers or the Lenders shall have been
paid, unless waived by the Administrative Agent, the Arrangers or the Lenders,
as applicable, to the extent required under the Fee Letters or invoiced at least
two Business Days prior to the Closing Date (including reasonable and documented
expenses of the Arrangers or the Lenders (including the reasonable and
documented fees and expenses of counsel to the Administrative Agent), plus such
additional amounts of such reasonable and documented fees and expenses as shall
constitute its reasonable estimate of such fees and expenses incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent)).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in Section 4.01 or in
this Section 4.02, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date or
Closing Date, as applicable, specifying its objection thereto.

4.03. Conditions to all Borrowings. The obligation of each Lender to honor any
Borrowing Notice is subject to the following conditions precedent:

(a) The Specified Representations shall be true and correct in all material
respects on the date of such Borrowing.

(b) The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof.

Each Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in this Section 4.03 have been satisfied
on and as of the date of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the
Lenders, as of the date of this Agreement and as of the date of each Borrowing,
that:

5.01. Existence, Qualification and Power. Each Loan Party (a) (i) is duly
organized or formed and validly existing and (ii) is in good standing under the
Laws of the jurisdiction of its incorporation or organization, if such legal
concept is applicable in such jurisdiction, (b) (i) has all requisite power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party and (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own or lease its assets and carry on its business and (B) to consummate
the Acquisition and (c) is duly qualified and is licensed, and the Borrower is
in good standing (to the extent good standing is an applicable legal concept in
the relevant jurisdiction), under the Laws of each jurisdiction where

 

46



--------------------------------------------------------------------------------

its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(ii), (b)(ii) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party,
(a) have been duly authorized by all necessary corporate or other organizational
action and (b) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach or
contravention of (A) any Contractual Obligation (1) to which such Person is a
party or (2) affecting such Person or the properties of such Person or any of
its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject or
(C) any arbitral award to which such Person or its property is subject;
(iii) result in the creation of any Lien (except for any Liens that may arise
under the Loan Documents) under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject or (C) any arbitral award to which such Person or its
property is subject; or (iv) violate any Law binding on such Loan Party, except
in each case referred to in clause (b)(ii), (b)(iii) or (b)(iv) to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03. Governmental Authorization. (a) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required (i) in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or (ii) for the consummation of the
Acquisition, except for those approvals, consents, exemptions, authorizations or
other actions (x) which have already been obtained, taken, given or made and are
in full force and effect or (y) solely in the case of the foregoing
clause (b)(ii), the failure of which to obtain could not reasonably be expected
to have a Material Adverse Effect.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements–2010 of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii) fairly present in all material respects the

 

47



--------------------------------------------------------------------------------

financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2011 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements–2010, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, by
or before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to (i) this Agreement or any other Loan
Document, or (ii) the consummation of the Acquisition, or any of the
transactions contemplated hereby (solely in the case of the foregoing clause
(a)(ii), as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected to have a Material Adverse
Effect), or (b) except as specifically disclosed in public filings prior to the
date hereof, as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected to have a Material Adverse
Effect.

5.07. No Default. None of the Borrower or any its Restricted Subsidiaries is in
default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08. Ownership of Property. The Borrower and its Restricted Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not reasonably be expected to have a
Material Adverse Effect.

5.09. Environmental Compliance. Except as disclosed in the Borrower’s most
recent annual and quarterly reports filed with the SEC or on Schedule 5.09, or
as otherwise could not reasonably be expected to have a Material Adverse Effect:

(a) The facilities and properties currently or formerly owned, leased or
operated by the Borrower or its Restricted Subsidiaries (the “Properties”) do
not contain, and have not previously contained, any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of, or
(ii) could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

 

48



--------------------------------------------------------------------------------

(b) None of the Borrower or any of its Restricted Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any of its Restricted Subsidiaries (the “Business”), or any prior business for
which the Borrower has retained liability under any Environmental Law.

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened under any Environmental Law to
which the Borrower or any of its Restricted Subsidiaries is or, to the knowledge
of the Borrower, will be named as a party or with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other similar administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

(e) There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of the
Borrower or any of its Restricted Subsidiaries in connection with the Properties
or otherwise in connection with the Business, in violation of or in amounts or
in a manner that could reasonably be expected to give rise to liability under
any applicable Environmental Laws.

(f) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws.

(a) The Borrower and its Restricted Subsidiaries has obtained, and is in
compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.

5.10. Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies which may
be Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

5.11. Taxes. The Borrower and its Restricted Subsidiaries have filed all
applicable Federal, state, foreign and other material tax returns and reports
required to be filed, and have paid all Federal, state, foreign and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets

 

49



--------------------------------------------------------------------------------

otherwise due and payable (other than those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP), except where failure to do
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect; no material tax Lien has been filed and, to the knowledge of the
Borrower, no material claim is being asserted, with respect to any material tax,
fee or other charge.

5.12. ERISA Compliance. Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:

(a) Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower), and each Foreign Plan is in
material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.

(b) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13. Subsidiaries. As of the Effective Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 5.13.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01, Section 7.04 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15. Disclosure. No report, financial statement, certificate or other
information furnished in writing by any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under

 

50



--------------------------------------------------------------------------------

which they were made, not materially misleading as of the date when made or
delivered; provided that, with respect to any forecast, projection or other
statement regarding future performance, future financial results or other future
developments, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
information was prepared (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).

5.16. Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits) and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

5.17. Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Restricted
Subsidiary does not infringe upon any rights held by any other Person except for
any infringement that could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.

5.18. Status of Loans as Senior Debt. The Loans shall rank pari passu with any
other senior Indebtedness of the Borrower.

5.19. Solvency. The Borrower and its Restricted Subsidiaries on a consolidated
basis are Solvent.

5.20. Patriot Act. No Loan Party is in violation in any material respect of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence on the Maturity Date), the Borrower shall, and shall
(except in the case of the covenants set forth in Section 6.01, 6.02, and 6.03)
cause each of its Restricted Subsidiaries to:

 

51



--------------------------------------------------------------------------------

6.01. Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2011) a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP; such consolidated statements shall be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2011), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail; such consolidated statements shall be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements stating that in performing their audit
nothing came to their attention that caused them to believe the Borrower failed
to comply with the financial covenants set forth in Section 7.11, except as
specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2011), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include detailed computations of the financial covenants;

 

52



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(e) not later than 60 days after the end of each fiscal year of the Borrower, a
copy of summary projections by the Borrower of the operating budget and cash
flow budget of the Borrower and its Subsidiaries for the succeeding fiscal year,
such projections to be accompanied by a certificate of a Responsible Officer to
the effect that such projections have been prepared based on assumptions
believed by the Borrower to be reasonable (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (c) all Borrower Materials marked
“PUBLIC” are permitted to be made

 

53



--------------------------------------------------------------------------------

available through a portion of the Platform designated “Public Investor;” and
(d) the Administrative Agent and the Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark the Borrower Materials “PUBLIC.” In connection with the foregoing, each
party hereto acknowledges and agrees that the foregoing provisions are not in
derogation of their confidentiality obligations under Section 10.07.

6.03. Notices. Notify the Administrative Agent:

(a) promptly, of the occurrence of any Default or Event of Default;

(b) promptly, of any event which could reasonably be expected to have a Material
Adverse Effect;

(c) of the occurrence of any ERISA Event that, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, as soon as
possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof; and

(d) promptly, of the receipt by the Borrower or any of its Subsidiaries of any
Disposition Proceeds or Capital Markets Proceeds in respect of which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.03(b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence,
event or receipt referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

6.04. Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Restricted Subsidiaries, pay and discharge all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

6.05. Preservation of Existence. With respect to the Borrower and each of its
Restricted Subsidiaries, preserve, renew and maintain in full force and effect
its legal existence except in a transaction permitted by Section 7.04.

6.06. Maintenance of Properties. With respect to the Borrower and each of its
Restricted Subsidiaries, maintain, preserve and protect all of its material
properties and material equipment necessary in the operation of its business in
good working order and condition (ordinary wear and tear and damage by fire or
other casualty or taking by condemnation excepted), except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

6.07. Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies which may be Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09. Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP shall be made of all material financial transactions and matters involving
the assets and business of the Borrower or such Restricted Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions.

6.11. Use of Proceeds. Use (or cause Bidco to use, as the case may be) the
proceeds of the Bridge Facility (a) to finance the acquisition of a controlling
interest in the Target, (b) to repay borrowings under the Existing Credit
Agreement the proceeds of which borrowings are used solely to finance all or
part of the acquisition of a controlling interest in the Target and (c) to pay
fees and expenses for the Acquisition and the Bridge Facility.

6.12. Additional Subsidiary Guarantors. As of the date the Compliance
Certificate referred to in Section 6.02 is delivered, notify the Administrative
Agent of any Subsidiary that is not a Subsidiary Guarantor and, by virtue of the
definition of Subsidiary Guarantor who would be required to be a Subsidiary
Guarantor. Within 30 days of such notification, the Borrower

 

55



--------------------------------------------------------------------------------

shall cause (i) any such Subsidiary to become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty or such other joinder document as the Administrative Agent
shall deem appropriate for such purpose and (ii) such Subsidiary to deliver to
the Administrative Agent favorable opinions of counsel of such Subsidiary
(including in-house counsel), to the extent that the Administrative Agent
determines in its reasonable discretion that the value of obtaining any such
opinion exceeds its cost and related administrative burden, covering the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

6.13. Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Section 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide, in
the case of the Borrower, to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental or mining site assessment or audit
report for the Properties which are the subject of such default prepared by an
environmental or mining consulting firm reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or remedial action in
connection with such Properties and the estimated cost of curing any violation
or non-compliance of any Environmental Law.

6.14. Certain Long Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged exposure to coal dust or the coal mining environment,
(b) future costs associated with retiree and health care benefits, (c) future
costs associated with reclamation of disturbed acreage, removal of facilities
and other closing costs in connection with closing its mining operations and
(d) future costs associated with other potential environmental liabilities.

6.15. Refinance the Loans. Use commercially reasonable efforts to consummate, as
promptly as practicable following the Closing Date, the offering and sale of
non-convertible debt securities and/or Equity Interests and/or the borrowing of
term loans in an aggregate amount sufficient to repay all principal and other
amounts then due or outstanding under this Agreement and the other Loan
Documents from the Net Cash Proceeds thereof.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence on the Maturity Date), the Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

56



--------------------------------------------------------------------------------

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

(f)(i) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), reclamation bonds, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business and (ii) Liens on assets to secure
obligations under surety bonds obtained as required in connection with the
entering into of new federal coal leases;

(g) easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances which do not in any case materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;

(i) Liens securing Indebtedness of the Borrower and its Restricted Subsidiaries
permitted by Section 7.03 incurred to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien) and (iii) the principal amount of Indebtedness secured by any such
Lien shall at no time exceed 100% of the original purchase price of such
property at the time it was acquired (it being understood that Liens of the type
described in this subsection (i) incurred by a Restricted Subsidiary before such
time as it became a Restricted Subsidiary are permitted under this subsection
(i));

(j) Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Restricted Subsidiary after the date
hereof securing Indebtedness permitted by Section 7.03 not to exceed
$150,000,000 at any time outstanding, provided that (i) such Liens existed at
the time such property or assets were acquired or such entity became a

 

57



--------------------------------------------------------------------------------

Subsidiary and were not created in anticipation thereof, (ii) any such Lien is
not expanded to cover any other property or assets of such Person (other than
the proceeds of the property or assets subject to such Lien) or of the Borrower
or any Restricted Subsidiary and (iii) the amount of Indebtedness secured
thereby is not increased;

(k) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(m) Liens securing Refinancing Indebtedness, to the extent that the Indebtedness
being refinanced was originally secured in accordance with this Section 7.01,
provided that such Lien does not apply to any additional property or assets of
the Borrower or any Restricted Subsidiary (other than the proceeds of the
property or assets subject to such Lien);

(n) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties or cross charges, Liens or security arrangements
entered into in respect of a Joint Venture for the benefit of a participant,
manager or operator of such Joint Venture, in each case, consistent with normal
practices in the mining industry;

(o) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purpose;

(p) Liens in favor of a banking institution arising by operation of law or any
contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;

(q) Liens on Capital Stock and other Equity Interests in Unrestricted
Subsidiaries securing obligations of Unrestricted Subsidiaries not otherwise
prohibited hereunder;

(r) Liens on receivables and rights related to such receivables created pursuant
to any Permitted Securitization Programs (to the extent that any such
Disposition of receivables is deemed to give rise to a Lien);

(s) Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes; and

 

58



--------------------------------------------------------------------------------

(t) Liens on assets of the Borrower and its Restricted Subsidiaries so long as
the aggregate amount of Indebtedness and other obligations secured thereby does
not exceed, at the time any such Liens are assumed or incurred by the Borrower
or one of its Restricted Subsidiaries and thereafter, 10% of Tangible Assets of
the Borrower and its Restricted Subsidiaries (including, for avoidance of doubt,
any Tangible Assets acquired by the Borrower or its Restricted Subsidiaries at
such time).

7.02. Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;

(e) Investments in the nature of Production Payments, royalties, dedication of
reserves under supply agreements or similar rights or interests granted, taken
subject to, or otherwise imposed on properties or cross charges, Liens or
security arrangements entered into in respect of a Joint Venture for the benefit
of a participant, manager or operator of such Joint Venture, in each case,
consistent with normal practices in the mining industry;

(f) Investments in existence on the Effective Date set forth on Schedule 7.02
and extensions, renewals, modifications, restatements or replacements thereof;
provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount of the original loan, advance or
investment, except by an amount equal to any premium or other reasonable amount
paid in respect of the underlying obligations and fees and expenses incurred in
connection with such extension, renewal, modification, restatement or
replacement;

(g) promissory notes and other similar non-cash consideration received by the
Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;

(h) Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of an asset exchange or swap with a third
party or acquired as a capital expenditure;

(i) Swap Contracts permitted under Section 7.03(e);

 

59



--------------------------------------------------------------------------------

(j) Investments consisting of purchases of shares in the Target pursuant to the
Tender or Bidco (including direct or indirect Equity Interests in Bidco acquired
by means of the Arcelor Put) and Investments consisting of purchases of Senior
Notes;

(k) Investments by the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries or entities that become Restricted Subsidiaries as a result of such
Investments, and Investments by any Restricted Subsidiary in the Borrower;
provided that, if the Investment is in the form of Indebtedness, such
Indebtedness must be permitted pursuant to Section 7.03(f); and

(l) Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries and Joint Ventures or entities that become Unrestricted
Subsidiaries or Joint Ventures as a result of such Investments, (i) without
restriction if the Consolidated Leverage Ratio is equal to or less than 3.50 to
1.00, or (ii) if the Consolidated Leverage Ratio at the time of such Investment
is greater than 3.50 to 1.00, only so long as such Investment, when aggregated
with all other Investments made to date under this Section 7.02(l) and all
Investments made to date under Section 7.02(m), shall not result in the
Investments exceeding 22% of Tangible Assets of the Borrower and its Restricted
Subsidiaries; provided that, if at any time the Consolidated Leverage Ratio is
greater than 3.50 to 1.00, such restriction on Investments in Unrestricted
Subsidiaries and Joint Ventures shall only prohibit the Borrower and its
Restricted Subsidiaries from making any new Investments in Unrestricted
Subsidiaries and Joint Ventures under this Section 7.02(l) but shall not cause
any prior Investments made in compliance with this Section 7.02(l) at the time
when made to result in a Default or Event of Default; and

(m) Investments by the Borrower or any Restricted Subsidiary in an aggregate
amount (including, when applicable, Investments permitted pursuant to clause
(l)(ii) above) not in excess of 22% of Tangible Assets of the Borrower and its
Restricted Subsidiaries; provided that, if any Investments permitted under
clause (l)(ii) are counted against such threshold, the threshold shall only
prohibit the Borrower and its Restricted Subsidiaries from making any new
Investments under this Section 7.02(m) but shall not cause any prior Investments
made in compliance with Section 7.02(l) or this Section 7.02(m) at the time when
made to result in a Default or Event of Default.

7.03. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness under the Existing Credit Agreement and other Indebtedness
outstanding on the date hereof and listed on Schedule 7.03;

(c) Any refinancings, refundings, renewals or extensions of Indebtedness
permitted under Section 7.03(b); provided that (i) the amount of such
Indebtedness (the “Refinancing Indebtedness”) is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
(A) any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (B) any existing
commitments unutilized thereunder and (C) any amount by which the original
principal amount of any Indebtedness has been repaid and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole,

 

60



--------------------------------------------------------------------------------

of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate (as determined in good faith by
the Borrower);

(d) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary;

(e) Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and consistent with prudent business practice;

(f) Indebtedness of the Borrower and any Restricted Subsidiary to any Restricted
Subsidiary and of any Restricted Subsidiary to the Borrower; provided that, any
such Indebtedness extended by any Loan Party or any non-Loan Party to a Loan
Party must be subordinated to the Obligations on customary terms;

(g) Intercompany current liabilities incurred in the ordinary course of business
of the Borrower and its Subsidiaries;

(h) Guarantee obligations in respect of a letter of credit issued for the
account of the Borrower and for benefit of the PBGC in a face amount not to
exceed $37,000,000 and for which TXU Europe (or its successors) provides credit
support;

(i) Indebtedness incurred in connection with any Permitted Securitization
Program;

(j) Additional Indebtedness of the Loan Parties, provided, however, that
immediately after giving effect to the incurrence of any such Indebtedness by
any Loan Party, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower shall be in pro forma compliance with the
covenants contained in Section 7.11, calculated based on the most recent
financial statements delivered pursuant to Section 6.01, as though such
incurrence occurred at the beginning of the period covered thereby;

(k) equipment financings of any Foreign Subsidiary of the Borrower, provided
that (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Borrower shall be in pro forma compliance with the covenants
contained in Section 7.11, calculated based on the most recent financial
statements delivered pursuant to Section 6.01, as though such incurrence
occurred at the beginning of the period covered thereby;

(l) Indebtedness of non-US Loan Party Restricted Subsidiaries (including, but
not limited to, other Foreign Subsidiaries of Borrower that are Restricted
Subsidiaries) in an aggregate amount not to exceed 12% of Tangible Assets of the
Loan Parties.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower, the and its Restricted Subsidiaries, taken
as a whole, to or in favor of any Person, except that, if no Default exists or
would result therefrom:

 

61



--------------------------------------------------------------------------------

(a) any Subsidiary may merge or consolidate with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries, provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, and (B) when any Restricted Subsidiary is
merging with any other Subsidiary, the continuing or surviving Person (unless
such surviving Person could otherwise be designated an Unrestricted Subsidiary
hereunder) shall be a Restricted Subsidiary (C) when any Foreign Subsidiary is
merging with any Domestic Subsidiary, the continuing or surviving Person shall
be the Domestic Subsidiary and (D) when any Subsidiary Guarantor is merging with
any other Subsidiary, the continuing or surviving Person shall be a Subsidiary
Guarantor;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Restricted
Subsidiary, then the transferee must either be the Borrower or another
Restricted Subsidiary (unless such Disposition would otherwise be permitted as
an Investment in an Unrestricted Subsidiary), (ii) if the transferor is a
Domestic Subsidiary, then the transferee must either be the Borrower or another
Domestic Subsidiary and (iii) if the transferor is a Subsidiary Guarantor, then
the transferee must either be the Borrower or another Subsidiary Guarantor;

(c) the Borrower and any Restricted Subsidiary may merge or consolidate with any
other Person in a transaction in which the Borrower or the Restricted
Subsidiary, as applicable, is the surviving or continuing Person; provided that,
the Borrower and the Restricted Subsidiary are in pro forma compliance with
Section 7.11 for the four consecutive fiscal quarters ended on the last day of
the most recent fiscal period for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01, calculated as if such
merger or consolidation had been consummated on the first day of such fiscal
period; and

(d) any transaction that would be permitted as an Investment under Section 7.02.

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (other than Dispositions permitted pursuant to Section 7.04), unless
immediately after giving effect to such Disposition, (a) no Event of Default has
occurred and is continuing and (b) the Borrower is in pro forma compliance with
Section 7.11 for the four consecutive fiscal quarters ended on the last day of
the most recent fiscal period for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01, calculated as if such
Disposition had been consummated on the first day of such fiscal period.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

 

62



--------------------------------------------------------------------------------

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other Equity Interests
of such Person or another Subsidiary;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other Equity Interests or
Indebtedness permitted under Section 7.03;

(d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it,
provided that at the time of such declaration (in the case of dividends) or the
date of any such Restricted Payment (in the case of any other Restricted
Payment), and after giving effect thereto, no Default shall have occurred and be
continuing and the Borrower is in compliance with the financial covenants set
forth in Section 7.11; and

(e) the Borrower or any of its Subsidiaries may purchase (i) Equity Interests in
any Loan Party or options with respect thereto held by directors, officers or
employees of the Borrower or any Restricted Subsidiary (or their estates or
authorized representatives) in connection with the death, disability or
termination of employment of any such director, officer or employee and
(ii) Equity Interests in any Loan Party for future issuance under any employee
stock plan.

7.07. Change in Nature of Business. Engage in any material line of business
other than a Similar Business.

7.08. Transactions with Affiliates. Enter into any transaction of any kind,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate, unless such transaction is
(a) not prohibited by this Agreement and (b) upon fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate. Notwithstanding the
foregoing, (i) any such transaction which is determined to be materially less
favorable to the Borrower or a Restricted Subsidiary than the Borrower or such
Restricted Subsidiary reasonably believes it would obtain in a comparable arm’s
length transaction nevertheless shall be permitted if the excess consideration
being paid to such Affiliate would otherwise be permitted at such time as an
Investment in such Affiliate under Section 7.02 and, upon consummation of such
transaction, such excess consideration being paid to such Affiliate shall
constitute an Investment for the purposes of calculating compliance with
Section 7.02 and (ii) the foregoing restrictions shall not apply to the
following:

 

63



--------------------------------------------------------------------------------

(A) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between and among any Restricted Subsidiaries;

(B) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower or any of its Restricted Subsidiaries or to
any Plan, Plan administrator or Plan trustee;

(C) loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;

(D) the arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(E) payments to directors and officers of the Borrower and its Restricted
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organization Documents or
other corporate action of the Borrower or its Restricted Subsidiaries,
respectively, or pursuant to applicable law;

(F) transactions between or among the Borrower and any of its Restricted
Subsidiaries on the one hand and any Affiliate on the other in connection with
the Prairie State Project so long as any such transaction is on terms fair and
reasonable to the Borrower and such Subsidiary; and

(G) Restricted Payments permitted by Section 7.06.

7.09. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, unless the Borrower determines in good faith that such Contractual
Obligations would not materially hinder the Borrower’s ability to meet its
obligations under this Agreement.

7.10. Use of Proceeds. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11. Financial Covenants .

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower for the
period of four consecutive fiscal quarters of the Borrower ending on such date
to be less than 2.50 to 1.00.

 

64



--------------------------------------------------------------------------------

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower for the period of four consecutive
fiscal quarters of the Borrower ending on such date to be greater than 4.00 to
1.00.

7.12. Limitation on Negative Pledge Clauses. Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of the Borrower or any Subsidiary Guarantor to create, incur, assume
or suffer to exist any Lien upon any of its property to secure the Obligations
hereunder; provided, however, that the foregoing clause shall not apply to
Contractual Obligations which:

(a) exist on the date hereof and (to the extent not otherwise permitted by this
Section 7.12) are listed on Schedule 7.12;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

(c) arise in connection with any Lien permitted by Section 7.01 to the extent
such restrictions relate to the assets (and any proceeds in respect thereof)
which are the subject of such Lien;

(d) represent Indebtedness permitted by Section 7.03 (other than secured
Indebtedness permitted by Section 7.01(i));

(e) represent secured Indebtedness permitted by Section 7.01(i) to the extent
that such restrictions apply only to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness (and the Subsidiaries of such Restricted
Subsidiaries);

(f) arise in connection with any Disposition permitted by Section 7.05;

(g) are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein;

(h) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any of its respective
Restricted Subsidiaries;

(j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;

(k) are restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(l) are customary provisions restricting assignment of any agreements;

 

65



--------------------------------------------------------------------------------

(m) are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the assets
(and any proceeds in respect thereof) that are the subject of such Permitted
Securitization Program; or

(n) are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(m) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan Party
and the Lenders with respect to such limitations than those applicable pursuant
to such Contractual Obligations prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

7.13. Limitation on Other Acquisition Financing. Notwithstanding anything herein
to the contrary, from the date of this Agreement until the date on which all
outstanding Loans shall have been repaid and all unused Commitments in respect
of the Bridge Facility shall have been terminated, there shall be no offering,
placement, syndication or arrangement of any debt securities or bank or other
debt financing by or on behalf of the Borrower or any of its Subsidiaries, the
proceeds of which would be used for any direct or indirect acquisition of any
capital stock or assets of any entity other than the Target (any such debt
securities or bank or other debt financing, the “Other Acquisition Financing”)
unless the proceeds of such Other Acquisition Financing shall be used, in part,
to repay in full all amounts, if any, then owing in respect of the Bridge
Facility and to terminate all commitments in respect of the Bridge Facility
(such event, a “Bridge Facility Payoff”) (it being understood that, at any time
after the date of this Agreement, there shall be no restriction under this
Section 7.13 on the offering, placement, syndication or arrangement of any Other
Acquisition Financing undertaken for the purpose of effecting a Bridge Facility
Payoff).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein any amount of principal of any Loan or (ii) within
five days after the same becomes due, any interest on any Loan, or any fee due
hereunder, any other amount payable hereunder or under any other Loan Document;
or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

66



--------------------------------------------------------------------------------

(e) Cross-Default. The Borrower or any of its Restricted Subsidiaries (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder or Guarantees of the Obligations
or Indebtedness with respect to the Excel Bonds) in each case having an
aggregate principal amount of more than the Threshold Amount, beyond the period
of grace, if any provided in the instrument or agreement under which such
Indebtedness or Guarantee was created, (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due prior to its stated maturity, or
such Guarantee to become due or payable, or (C) fails to observe or perform any
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, as a result of which default or other event,
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) shall have caused, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity, or such
Guarantee to become due or payable; provided, however, that no Default or Event
of Default shall exist under this paragraph unless any of the circumstances
described in this subclause (A) and (B) of this subsection (e) continues for a
period in excess of 10 days; and, provided further that no Default or Event of
Default shall exist under this paragraph as a result of a default, review event
or other event arising from a change of control, delisting or similar event
under any Indebtedness of the Target or any of its Subsidiaries until 30 days
(which 30 day period shall be inclusive of, and not in addition to, the 10-day
period referred to in the immediately preceding proviso) have elapsed following
the close of the offer period for the takeover bid for Target; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any substantial part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

 

67



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any of its Restricted
Subsidiaries a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance), and, such judgments or orders shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i) ERISA. The occurrence of any of the following events that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an entry of an order for relief
constituting an Event of Default under Section 8.01(f) with respect to the
Borrower under Debtor Relief Laws of the United States, the obligation of each
Lender to make Loans shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. For avoidance of doubt, the Commitments of
each Lender hereunder shall survive any Event of Default (other than an Event of
Default arising under Section 8.01(f) with respect to the Borrower as described
in the preceding sentence).

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

68



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except with respect to
Section 9.06 and Section 9.10, the provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

69



--------------------------------------------------------------------------------

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In

 

70



--------------------------------------------------------------------------------

determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the approval of the Borrower (such approval not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

71



--------------------------------------------------------------------------------

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Except as expressly set forth herein, none of the
bookmanagers, Arrangers, Co-Documentation Agents, Co-Syndication Agents or other
titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.07 and 10.04.

 

72



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10. Guaranty Matters. Subject to the last sentence of Section 6.15(b) of the
Subsidiary Guaranty, the Lenders irrevocably authorize the Administrative Agent
to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
not prohibited hereunder or ceases to be required to guarantee the Obligations
by virtue of the definition of Subsidiary Guarantor upon receipt of a
certificate of the Borrower certifying that such transaction is not prohibited
hereunder or as to the basis on which such Subsidiary no longer falls within the
definition of Subsidiary Guarantor. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty pursuant to this Section 9.10.

9.11. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting the provisions of
Section 3.01, each Lender shall, and does hereby, indemnify the Administrative
Agent, and shall make payable in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

73



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone the Maturity Date or any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any mandatory
reduction of the Aggregate Commitments hereunder without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the stated rate of interest specified herein on,
or any fees relating to, any Loan, or (subject to clause (z) of the final
proviso to this Section 10.01) any fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(d) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) other than as permitted by Section 9.10, release all or substantially all of
the Subsidiary Guarantors from the Subsidiary Guaranty without the written
consent of each Lender; or

(g) waive any condition set forth in Section 4.01, Section 4.02 (other than
clause (b) of Section 4.02) or Section 4.03 without the written consent of each
Lender; and

provided further, that (y) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (z) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties to the applicable Fee Letter. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (1) the
Commitment of such Lender may not be increased or extended and (2) the principal
of any Loan owed to such Lender may not be reduced, nor the final maturity of
such Defaulting Lender’s Commitments or Loans, as applicable, extended, without
the consent of such Lender; provided that any amendment of this sentence shall
require the consent of all Lenders, including any Defaulting Lenders.

 

74



--------------------------------------------------------------------------------

Any such waiver and any such amendment or modification pursuant to this
Section 10.01 shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default that is waived pursuant to this
Section 10.01 shall be deemed to be cured and not continuing during the period
of such waiver.

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier as follows or sent by electronic communication as provided in
subsection (b) below, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to the
Administrative Agent or the Borrower hereunder by electronic communications
pursuant to procedures approved by the Administrative Agent or the Borrower,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

75



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower,
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right,

 

76



--------------------------------------------------------------------------------

remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of a single counsel for the
Administrative Agent and the Arrangers and a single local counsel in each
relevant jurisdiction and any special counsel reasonably deemed necessary by the
Administrative Agent), in connection with the syndication of the bridge facility
provided for herein, the preparation, due diligence, negotiation, execution,
delivery, administration and enforcement of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable out-of-pocket
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any of the Borrower or any of its Subsidiaries,
and (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other

 

77



--------------------------------------------------------------------------------

Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations under the Loan Documents, in each case as determined by a court of
competent jurisdiction by a final and nonappealable judgment.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arrangers or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Arrangers or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Arrangers in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
bad faith or willful misconduct or a material breach of its obligations
hereunder.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Arrangers or any Lender, or
the Administrative Agent, the Arrangers or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Arrangers or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any

 

78



--------------------------------------------------------------------------------

Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arrangers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i) except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
amount is less than the applicable minimum transfer amount set forth below, or
(b) in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

79



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

(iv) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the closing date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the closing date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the

 

80



--------------------------------------------------------------------------------

Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Any assignment of any Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register (and each Note shall expressly so provide). The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Defaulting Lender or its Subsidiaries
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a),
(b) (c) and (e) of the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment, provided, that in the case of Section 3.01, such Participant shall
have complied with the requirements of such section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender.

Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, and such Lender and
each Loan Party shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

81



--------------------------------------------------------------------------------

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, Arrangers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis, to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
legal counsel, independent auditors, other experts, agents, advisors and
representatives for the evaluation of, administration of and enforcement of
rights under the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) upon the
request or demand of any regulatory authority having jurisdiction over the
Administrative Agent, such Arranger or such Lender or any of their respective
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in each of
which cases the Administrative Agent, relevant Arranger or relevant Lender, as
applicable, agrees to inform the Borrower promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation), (d) to any
other party hereto subject to any other applicable confidentiality arrangements
in the Fee Letters, (e) in connection with the exercise of any of the
Administrative Agent’s, any Arranger’s or any Lender’s rights or remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section and such Information being used
for the evaluation of, administration of and enforcement of rights under the
Loan Documents, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or

 

82



--------------------------------------------------------------------------------

obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower, (h) to the extent
such Information is received by the Administrative agent, such Arranger or such
Lender on a non-confidential basis from a source other than the Borrower or its
Affiliates or the Target or its Affiliates not known to the Administrative
Agent, such Arranger or such Lender, as applicable, to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation,
(i) to the extent such Information becomes publicly available other than as a
result of a breach of this Section, (j) to the extent such Information is
independently developed by the Administrative Agent, such Arranger or such
Lender or (k) for purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower, Target, ArcelorMittal,
S.A. or any of their Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Arranger or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised reasonable care to protect such Information, and in no event less than
the same degree of care to maintain the confidentiality of such Information as
such Person would accord to its own confidential information.

Each of the Administrative Agent, the Arrangers and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the parties described in the definition of “Information”, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Laws, including Federal and state securities laws.

10.08. Right of Setoff. Upon any amount becoming due and payable hereunder
(whether at stated maturity, by acceleration or otherwise), each Lender and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of a Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to

 

83



--------------------------------------------------------------------------------

such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which

 

84



--------------------------------------------------------------------------------

comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13. Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws, and

(e) neither the Administrative Agent nor any Lender shall be obligated to be or
to find the assignee.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Nonconsenting Lender.” Any such replacement shall not be deemed a waiver of any
rights that the Borrower shall have against the replaced Lender.

 

85



--------------------------------------------------------------------------------

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

86



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the Act.

10.17. Time of the Essence. Time is of the essence of the Loan Documents.

10.18. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Arrangers
nor any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any of the Arrangers has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

87



--------------------------------------------------------------------------------

[Signatures Follow]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

PEABODY ENERGY CORPORATION, a

Delaware corporation

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   VP & Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Robert Rittelmeyer

Name:   Robert Rittelmeyer Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Adam Fey

Name:   Adam Fey Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:  

Associate Director – Banking Products

Services, US

 

By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:  

Associate Director – Banking Products

Services, US

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING,

INC., as a Lender

By:  

/s/ Shamoon Atique

Name:   Shamoon Atique Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Justin Tichauer

Name:   Justin Tichauer Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Adam Hendley

Name:   Adam Hendley Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a

Lender

By:  

/s/ Nathan Bautista

Name:   Nathan Bautista Title:   Authorised Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

to Credit Agreement

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Institution

 

Commitment

 

Applicable Percentage

Bank of America, N.A.

  $403,600,000.00   20.180000000%

UBS Loan Finance LLC

  $403,600,000.00   20.180000000%

Morgan Stanley Senior Funding, Inc.

  $403,600,000.00   20.180000000%

Citibank, N.A.

  $263,066,666.67   13.153333333%

HSBC Bank USA, N.A.

  $263,066,666.67   13.153333333%

The Royal Bank of Scotland plc

  $263,066,666.66   13.153333333%

Total

  $2,000,000,000.00   100.000000000%



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
UBS SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL
MARKETS INC., HSBC SECURITIES (USA) INC. and RBS SECURITIES INC., as joint lead
arrangers and joint book managers.

The Borrower hereby requests (select one):

 

            ¨ A Borrowing of Loans            ¨ A conversion or continuation of
Loans

1.

  

On                                 (a Business Day).

2.

  

In the amount of                                 .

3.

  

Comprised of                                 .

                             [Type of Loan requested]

4.

   For Eurocurrency Rate Loans: with an Interest Period of     months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

[Signature page to follow]

 

A-1-1

Form of Borrowing Notice



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION

    By:

 

 

    Name:

 

    Title:

 

 

A-1-2

Form of Borrowing Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), hereby promises to pay to                                 or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of $[        ] or so
much thereof as shall constitute Loans made by the Lender to the Borrower under
that certain Credit Agreement, dated as of October 24, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, each lender from time to time party thereto, BANK
OF AMERICA, N.A., as Administrative Agent, and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, UBS SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC. and RBS SECURITIES
INC., as joint lead arrangers and joint book managers.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in immediately available funds. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

Unless and until a transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register, the Borrower,
the Administrative Agent and the lenders under the Credit Agreement shall be
entitled to deem and treat the transferring Lender as the owner and holder of
this Note and the obligations evidenced hereby.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

PEABODY ENERGY CORPORATION

By:

 

 

Name:

 

Title:

 

 

B-1-1

Form of Note

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                            

 

B-1-2

Form of Note

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                    ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, UBS SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP
GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC. and RBS SECURITIES INC., as
joint lead arrangers and joint book managers.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                  of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the financial condition of the Borrower during the accounting period covered by
the attached financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant of the Loan Documents applicable
to it and no Default has occurred and is continuing.]

—or—

 

C - 1

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

[the following covenants have not been performed or observed and the following
is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

5. To the best of such Responsible Officer’s knowledge, as of the date hereof,
all Subsidiaries of the Borrower who are required to be Guarantors, pursuant to
the Agreement by virtue of the definition of Subsidiary Guarantor under the
Agreement, are Subsidiary Guarantors [, except for the following Subsidiaries
which are in the process of complying with the requirements of Section 6.12 of
the Agreement].

6. Unless as stated otherwise in a certificate of a Responsible Officer attached
hereto, there has been no material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                    ,            ,

 

PEABODY ENERGY CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

C - 2

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 (a) – Consolidated Interest Coverage Ratio.

 

  A. Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):

 

1.      Consolidated Net Income for Subject Period (excluding, without
duplication, (a) Federal, state, local and foreign income tax expense or
benefit, (b) noncash compensation expenses related to common stock and other
equity securities issued to employees, (c) extraordinary or non-recurring gains
and losses in accordance with GAAP, (d) income or losses from discontinued
operations (positive or negative), and (e) any impairment charges as defined in
ASC Topic 360 (formerly, FAS 144), in each case for Subject Period):   $ 2.     
consolidated interest expense for Subject Period, determined in accordance with
GAAP:   $ 3.      to the extent deducted in computing such Consolidated Net
Income, the sum of all income taxes, depreciation, depletion and amortization of
property, plant, equipment and intangibles for Subject Period:   $ 4.      any
debt extinguishment costs for Subject Period:   $ 5.      any non-cash charges
including non-cash charges due to cumulative effects of changes in accounting
principles for Subject Period:   $ 6.      any amount of asset retirement
obligations expense for Subject Period:   $ 7.      any transaction costs, fees
and expenses incurred during Subject Period in connection with the Acquisition,
any acquisition not prohibited hereunder or any issuance of debt or equity
securities by the Borrower or any of its Restricted Subsidiaries for Subject
Period:   $ 8.      Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7):  
$

B.     Consolidated Cash Interest Charges for Subject Period:

  $

 

C - 3

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

C.

     Consolidated Interest Coverage Ratio (Line I.A.8 ÷ Line I.B):  
        to 1.00

Minimum required:

 

Four Fiscal Quarters Ending

   Minimum
Consolidated
Interest Coverage
Ratio

September 30, 2011 and each fiscal quarter thereafter

   2.50x

 

II. Section 7.11 (b) – Consolidated Leverage Ratio.

 

A.      Consolidated Funded Indebtedness at Statement Date:   $ B.     
Consolidated EBITDA for Subject Period (Line I.A.8 above):   $ C.     
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):           to 1.00

Maximum permitted:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

September 30, 2011 and each fiscal quarter thereafter

   4.00x

 

C - 4

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve
Months

Ended

  

 

  

 

  

 

  

 

  

 

Consolidated Net Income (excluding, without duplication, (a) Federal, state,
local and foreign income tax expense or benefit, (b) noncash compensation
expenses related to common stock and other equity securities issued to
employees, (c) extraordinary or non-recurring gains and losses in accordance
with GAAP, (d) income or losses from discontinued operations (positive or
negative), and (e) any impairment charges as defined in ASC Topic 360 (formerly,
FAS 144), in each case for Subject Period)               

+  consolidated interest expense for Subject Period, determined in accordance
with GAAP

              

+  to the extent deducted in computing Consolidated Net Income, the sum of all
income taxes, depreciation, depletion and amortization of property, plant,
equipment and intangibles for Subject Period

              

 

C - 5

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

+  any debt extinguishment costs for Subject Period

              

+  non-cash charges including non-cash charges due to cumulative effects of
changes in accounting principles for Subject Period

              

+  any amount of asset retirement obligations expense for Subject Period

              

+  transaction costs, fees and expenses incurred during for Subject Period in
connection with the Acquisition, any acquisition not prohibited hereunder or any
issuance of debt or equity securities by the Borrower or any of its Restricted
Subsidiaries

              

=  Consolidated EBITDA

              

 

C - 6

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                 

 

2.

Assignee:                                  [and is an Affiliate/Approved Fund of
[identify Lender]1]

 

3. Borrower: PEABODY ENERGY CORPORATION

 

4. Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of October 24, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party thereto, BANK OF AMERICA, N.A.,
as Administrative

 

 

1 

Select as applicable.

D - 1

Form of Assignment and Assumption

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

  Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, UBS SECURITIES
LLC, MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., HSBC
SECURITIES (USA) INC. and RBS SECURITIES INC., as joint lead arrangers and joint
book managers.

 

6. Assigned Interest:

 

Facility Assigned2

  Aggregate
Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage
Assigned of
Commitment/Loans3     CUSIP Number   $                   $                    
             %      $                   $                                  %   
  $                   $                                  %   

 

[7.

Trade Date:                     ]4

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment”,
etc.).

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D - 2

Form of Assignment and Assumption

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

  Title: [Consented to: PEABODY ENERGY CORPORATION By:  

 

  Title:]6

 

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

D - 3

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not an existing
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this

 

D - 4

Form of Assignment and Assumption

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

D - 5

Form of Compliance Certificate

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTEE

 

E - 1

Form of Guarantee

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

SUBSIDIARY GUARANTY

made by

PEABODY ENERGY CORPORATION,

and certain of its Subsidiaries

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of October 24, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page        

Section 1.

   DEFINED TERMS      1   

1.1

   Definitions      1   

1.2

   Other Definitional Provisions      2   

Section 2.

   GUARANTEE      2   

2.1

   Guarantee      2   

2.2

   Right of Contribution      3   

2.3

   No Subrogation      3   

2.4

   Amendments, etc. with Respect to the Borrower Obligations      4   

2.5

   Guarantee Absolute and Unconditional      4   

2.6

   Reinstatement      5   

2.7

   Payments      5   

Section 3.

   REPRESENTATIONS AND WARRANTIES      5   

3.1

   Representations in Credit Agreement      5   

Section 4.

   COVENANTS      6   

4.1

   Covenants in Credit Agreement      6   

Section 5.

   REMEDIAL PROVISIONS      6   

5.1

   Application of Proceeds      6   

5.2

   Code and Other Remedies      6   

Section 6.

   MISCELLANEOUS      6   

6.1

   Amendments in Writing      6   

6.2

   Notices      6   

6.3

   No Waiver by Course of Conduct; Cumulative Remedies      6   

6.4

   Enforcement Expenses; Indemnification      7   

6.5

   Successors and Assigns      7   

6.6

   Set-Off      7   

6.7

   Counterparts      8   

6.8

   Severability      8   

6.9

   Section Headings      8   

6.10

   Integration      8   

6.11

   GOVERNING LAW      8   

6.12

   Submission To Jurisdiction; Waivers      8   

6.13

   Acknowledgements      9   

6.14

   WAIVER OF JURY TRIAL      9   



--------------------------------------------------------------------------------

6.15

   Releases      9   

6.16

   Additional Guarantors      10   

6.17

   Reserved      10   

6.18

   Conflict      10    Schedule I    Notice Addresses of Guarantors    Schedule
II    List of Guarantors    Annex 1    Form of Assumption Agreement   



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY, dated as of October 24, 2011, made by each of the
signatories hereto (other than the Administrative Agent) and each entity that
may become a Guarantor (as defined below) as provided in Section 6.16, in favor
of Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among Peabody Energy Corporation, a Delaware
corporation (the “Borrower”), the Lenders and Bank of America, N.A., as
Administrative Agent. The Lenders and the Administrative Agent shall be referred
to collectively herein as the “Credit Parties”.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Peabody Entity (as defined below);

WHEREAS, the Peabody Entities are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent under Article IV of the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement (as defined
below) to the Administrative Agent for the ratable benefit of the Credit
Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the holders of Borrower Obligations (as defined below), as
follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

The following terms shall have the following meanings:

“Agreement”: this Subsidiary Guaranty, as the same may be amended, supplemented,
restated or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to the Borrower and all other obligations and
liabilities of the Borrower (including, without limitation, (x) interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans made to the Borrower and (y) interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, in each case, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

“Guarantor”: each of the signatories hereto (other than the Administrative
Agent) and each other entity that becomes a Guarantor hereunder pursuant to
Section 6.16.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations and (ii) all obligations and liabilities of such
Guarantor which may arise under or in connection with this Agreement or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and the Lenders that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document to which such Guarantor is a party).

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Peabody Entity”: the Borrower and each Guarantor.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Credit Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

2



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Credit Parties hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Guarantor Obligations shall have been satisfied by payment
in full and the Commitments shall be terminated, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Credit Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are paid in full and the Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Credit Parties, and each Guarantor shall remain jointly and
severally liable to the Credit Parties for the full amount guaranteed by such
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Credit Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Credit
Party against the Borrower or any Guarantor or any collateral security or
guarantee or right of offset held by any Credit Party for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Credit

 

3



--------------------------------------------------------------------------------

Parties by the Borrower on account of the Borrower Obligations are paid in full
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Credit Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

2.4 Amendments, etc. with Respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Credit Party may be rescinded by such Credit Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Credit Party, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Credit Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Credit Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Credit Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and performance without regard to (a) the validity or enforceability of
the Credit Agreement or any other Loan Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Credit Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Credit Party, (c) any acts of any
legislative body or governmental authority affecting the Borrower, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of the Borrower’s
property, or by economic, political, regulatory or other events in the countries
where the Borrower is located,

 

4



--------------------------------------------------------------------------------

or (d) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower from the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Credit Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any other Credit Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Credit Parties
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall, to the
extent permissible at law, continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the Borrower
Obligations is rescinded or must otherwise be restored or returned by any Credit
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the United
States in U.S. Dollars in immediately available funds at the office of the
Administrative Agent at Bank of America N.A., New York, NY, ABA# 026009593,
Account No.: 136-621-225-0600, Ref: Peabody Energy or such other office as may
be notified to the Guarantors by the Administrative Agent from time to time.

SECTION 3. REPRESENTATIONS AND WARRANTIES

3.1 Representations in Credit Agreement. To induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Guarantor
hereby represents and warrants to each Credit Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to such
Guarantor or to the other Loan Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference mutatis mutandis, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and the Credit Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 3.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

5



--------------------------------------------------------------------------------

SECTION 4. COVENANTS

Each Guarantor covenants and agrees with the Credit Parties that, from and after
the date of this Agreement until the Borrower Obligations shall have been paid
in full and the Commitments shall have terminated:

4.1 Covenants in Credit Agreement. Such Guarantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Guarantor.

SECTION 5. REMEDIAL PROVISIONS

5.1 Application of Proceeds. The Administrative Agent may apply all or any part
of any proceeds of the guarantee set forth in Section 2, to payment of the
Borrower Obligations in such order as set forth in Section 8.03 of the Credit
Agreement.

5.2 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Credit Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations, all rights and remedies available to it
under any applicable Loan Document or under any applicable law or in equity,
subject to the last sentence of Section 8.02 of the Credit Agreement.

SECTION 6. MISCELLANEOUS

6.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.

6.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule I.

6.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Credit
Parties shall by any act (except by a written instrument pursuant to
Section 6.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced to any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Credit Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Credit Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Credit Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

6



--------------------------------------------------------------------------------

6.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Credit Party for all its reasonable and documented costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable and documented fees and
disbursements of counsel to each Credit Party and of counsel to the
Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Credit Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.04 of the Credit Agreement.

(c) The agreements in this Section 6.4 shall survive repayment of the Borrower
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

6.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Credit
Parties and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent, unless pursuant
to a transaction not prohibited by the Credit Agreement.

6.6 Set-Off. Each Guarantor hereby irrevocably authorizes each Credit Party at
any time and from time to time pursuant to Section 10.08 of the Credit
Agreement, upon any amount becoming due and payable hereunder, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Credit Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as such Credit Party may elect,
against and on account of the Obligations and liabilities of such Guarantor to
such Credit Party hereunder then due and owing and claims of every nature and
description of such Credit Party against such Guarantor then due and owing, in
any currency, arising hereunder, under the Credit Agreement or any other Loan
Document, as such Credit Party may elect, whether or not such Credit Party has
made any demand for payment and although such Obligations, liabilities and
claims may be contingent or unmatured. Each Credit Party shall notify such
Guarantor promptly of any such set-off and the application made by such Credit
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Credit Party under this Section 6.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Credit Party may have.

 

7



--------------------------------------------------------------------------------

6.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature of this Agreement
by telecopy or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.

6.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to any of the Guarantors shall,
as to such jurisdiction and such Guarantor, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof with respect to such Guarantor or any of the other Guarantors, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction or with respect to
any of the other Guarantors in any jurisdiction.

6.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

6.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors and the Credit Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Credit Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

6.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

8



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

6.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Credit Parties has any fiduciary relationship with or duty to
any Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Guarantors, on the one
hand, and the Credit Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.

6.14 WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE CREDIT PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

6.15 Releases. (a) At such time as the Borrower Obligations shall have been paid
in full in cash (other than contingent obligations, indemnities and costs and
expenses related thereto not then payable or in existence) and the Commitments
shall have been terminated, this Agreement and all obligations (other than those
expressly stated to survive such termination or any obligations in respect of
Borrower Obligations which are expressly stated in any Loan Document to survive)
of each Guarantor hereunder shall terminate automatically, all without delivery
of any instrument or performance of any act by any party. At the request and
sole expense of any Guarantor following any such termination, the Administrative
Agent shall execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably request to evidence such termination.

(b) At such time as a Guarantor ceases (i) to be a Subsidiary as a result of a
transaction not prohibited by the Credit Agreement or (ii) to be required to
guarantee the Borrower Obligations by virtue of the definition of Subsidiary
Guarantor under the Credit Agreement, in each case, subject to (x) the Borrower
having delivered to the Administrative Agent a certificate (a “Release
Certificate”) identifying the relevant Guarantor and certifying that such
transaction is not prohibited by the Credit Agreement or as to the basis on
which such Subsidiary no longer falls within the definition of Subsidiary
Guarantor and (y) the Administrative Agent’s reasonable satisfaction that the
circumstances described in clause (i) or

 

9



--------------------------------------------------------------------------------

(ii) above exist (it being agreed that the Administrative Agent may, but is not
obligated to, rely solely on the Borrower’s Release Certificate in making such
determination), the Administrative Agent shall promptly release the Guarantor
from its obligations hereunder pursuant to documentation reasonably acceptable
to the Administrative Agent and the Borrower, at the sole cost and expense of
the Borrower. Notwithstanding the foregoing, the Administrative Agent shall not
be required to release a Guarantor from its obligations hereunder pursuant to
this Section 6.15(b) unless, prior to or concurrently with such release, such
Guarantor is released from its obligations as a guarantor under all Senior Notes
Indentures.

6.16 Additional Guarantors. Each Subsidiary of the Borrower that elects to
become a party to this Agreement or is required to become a party to this
Agreement pursuant to Section 6.12 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

6.17 Reserved.

6.18 Conflict. In the event there is a conflict between the terms of this
Agreement and the Credit Agreement, the Credit Agreement shall control.

[SIGNATURE PAGES TO FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
to be duly executed and delivered as of the date first above written.

 

EACH OF THE GUARANTORS LISTED ON SCHEDULE II HERETO By:       Name:   Title:



--------------------------------------------------------------------------------

Accepted on behalf of the

Credit Parties as of the date first

above written

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and agreed:

PEABODY ENERGY CORPORATION,

a Delaware corporation

By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule II

LIST OF GUARANTORS

 

American Land Development, LLC

American Land Holdings of Colorado, LLC

American Land Holdings of Illinois, LLC

American Land Holdings of Indiana, LLC

American Land Holdings of Kentucky, LLC

American Land Holdings of West Virginia, LLC

Arid Operations Inc.

Big Ridge, Inc.

Big Sky Coal Company

Black Hills Mining Company, LLC

BTU Western Resources, Inc.

Caballo Grande, LLC

Caseyville Dock Company, LLC

Central States Coal Reserves of Illinois, LLC

Central States Coal Reserves of Indiana, LLC

Century Mineral Resources, Inc.

Coal Reserve Holding Limited Liability Company No. 1

COALSALES II, LLC

Colorado Yampa Coal Company

Conservancy Resources, LLC

Cottonwood Land Company

Cyprus Creek Land Company

Cyprus Creek Land Resources, LLC

Dyson Creek Coal Company, LLC

Dyson Creek Mining Company, LLC

El Segundo Coal Company, LLC

Elkland Holdings, LLC

Falcon Coal Company, LLC

Gallo Finance Company

Gold Fields Chile, LLC

Gold Fields Mining, LLC

Gold Fields Ortiz, LLC

Hayden Gulch Terminal, LLC

Highwall Mining Services Company

Hillside Recreational Lands, LLC

HMC Mining, LLC

Illinois Land Holdings, LLC

Independence Material Handling, LLC

James River Coal Terminal, LLC

Juniper Coal Company



--------------------------------------------------------------------------------

Kayenta Mobile Home Park, Inc.

Kentucky Syngas, LLC

Lively Grove Energy, LLC

Lively Grove Energy Partners, LLC

Marigold Electricity, LLC

Midco Supply and Equipment Corporation

Midwest Coal Acquisition Corp.

Midwest Coal Reserves of Illinois, LLC

Midwest Coal Reserves of Indiana, LLC

Moffat County Mining, LLC

Mustang Energy Company, L.L.C.

New Mexico Coal Resources, LLC

Pacific Export Resources, LLC

Peabody America, Inc.

Peabody Archveyor, L.L.C.

Peabody Arclar Mining, LLC

Peabody Bear Run Mining, LLC

Peabody Bear Run Services, LLC

Peabody Caballo Mining, LLC

Peabody Cardinal Gasification, LLC

Peabody COALSALES, LLC

Peabody COALTRADE, LLC

Peabody COALTRADE International (CTI), LLC

Peabody Colorado Operations, LLC

Peabody Colorado Services, LLC

Peabody Coulterville Mining, LLC

Peabody Development Company, LLC

Peabody Electricity, LLC

Peabody Employment Services, LLC

Peabody Energy Generation Holding Company

Peabody Energy Investments, Inc.

Peabody Energy Solutions, Inc.

Peabody Gateway North Mining, LLC

Peabody Gateway Services, LLC

Peabody Holding Company, LLC

Peabody Illinois Services, LLC

Peabody Indiana Services, LLC

Peabody International Investments, Inc.

Peabody International Services, Inc.

Peabody Investments Corp.

Peabody Midwest Management Services, LLC

Peabody Midwest Mining, LLC

Peabody Midwest Operations, LLC

Peabody Midwest Services, LLC

Peabody Natural Gas, LLC



--------------------------------------------------------------------------------

Peabody Natural Resources Company

Peabody New Mexico Services, LLC

Peabody Operations Holding, LLC

Peabody Powder River Mining, LLC

Peabody Powder River Operations, LLC

Peabody Powder River Services, LLC

Peabody PowerTree Investments, LLC

Peabody Recreational Lands, L.L.C.

Peabody Rocky Mountain Management Services, LLC

Peabody Rocky Mountain Services, LLC

Peabody Sage Creek Mining, LLC

Peabody School Creek Mining, LLC

Peabody Services Holdings, LLC

Peabody Southwest, LLC

Peabody Southwestern Coal Company

Peabody Terminal Holding Company, Inc.

Peabody Terminals, LLC

Peabody Twentymile Mining, LLC

Peabody Venezuela Coal Corp.

Peabody Venture Fund, LLC

Peabody-Waterside Development, L.L.C.

Peabody Western Coal Company

Peabody Wild Boar Mining, LLC

Peabody Wild Boar Services, LLC

Peabody Williams Fork Mining, LLC

Peabody Wyoming Gas, LLC

Peabody Wyoming Services, LLC

PEC Equipment Company, LLC

Point Pleasant Dock Company, LLC

Pond River Land Company

Porcupine Production, LLC

Porcupine Transportation, LLC

Riverview Terminal Company

Sage Creek Holdings, LLC

School Creek Coal Resources, LLC

Seneca Coal Company, LLC

Shoshone Coal Corporation

Star Lake Energy Company, L.L.C.

Sugar Camp Properties, LLC

Thoroughbred Generating Company, LLC

Thoroughbred Mining Company, LLC

Twentymile Coal, LLC

West Roundup Resources, LLC



--------------------------------------------------------------------------------

Annex 1 to

Subsidiary Guaranty

ASSUMPTION AGREEMENT, dated as of             , 201_, made by             , a
             [corporation] (the “Additional Guarantor”), in favor of Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement. The
Lenders and the Administrative Agent shall be referred to collectively herein as
the “Credit Parties”.

W I T N E S S E T H :

WHEREAS, Peabody Energy Corporation, a Delaware corporation (the “Borrower”),
the Lenders and Bank of America, N.A., as Administrative Agent, have entered
into a Credit Agreement, dated as of [            ], 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Guarantor) have entered into the
Subsidiary Guaranty, dated as of [            ], 2011 (as amended, supplemented,
restated or otherwise modified from time to time, the “Guarantee”) in favor of
the Administrative Agent for the benefit of the Credit Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 6.16 of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule I to the
Guarantee. The Additional Guarantor hereby represents and warrants as to itself
that each of the representations and warranties contained in Section 3 of the
Guarantee is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (after giving effect to this Assumption Agreement).

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR] By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of Opinion of Simpson, Thacher & Bartlett LLP



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of Opinion of In-house Counsel

 

F-2

Form of Opinion of In-house Counsel

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of Opinion of Thompson Coburn LLP

 

F-3

Form of Opinion of Thompson Coburn LLP

Peabody Exhibits to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F-4

Form of Opinion of Ziemer, Stayman, Weitzel & Shoulders, LLP

 

F-3

Form of Opinion of Thompson Coburn LLP

Peabody Exhibits to Credit Agreement